


Exhibit 10.29

 

 

 

 

 

 

[AMENDED AND RESTATED] 1

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

AMONG

 

THE ALLSTATE CORPORATION,

 

ALLSTATE INSURANCE COMPANY

 

AND

 

[INSERT NAME OF EXECUTIVE]

 (Tier One)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) This text is to be used in Agreements originally entered into prior to
November 13, 2007, and being amended and restated on or after this date.

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

CERTAIN DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II.

 

POST-CHANGE PERIOD

 

8

2.1

 

Position and Duties.

 

8

2.2

 

Compensation.

 

9

2.3

 

Stock Incentive Awards.

 

11

2.4

 

Unfunded Deferred Compensation.

 

11

 

 

 

 

 

ARTICLE III.

 

TERMINATION OF EMPLOYMENT

 

12

3.1

 

Disability.

 

12

3.2

 

Death.

 

12

3.3

 

Cause.

 

12

3.4

 

Good Reason.

 

14

 

 

 

 

 

ARTICLE IV.

 

COMPANY’S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT

 

15

4.1

 

If by Executive for Good Reason or by the Company Other Than for Cause or
Disability

 

15

4.2

 

If by the Company for Cause.

 

18

4.3

 

If by Executive Other Than for Good Reason

 

18

4.4

 

If by the Company for Disability

 

18

4.5

 

If Upon Death

 

18

4.6

 

Amount Contested

 

19

 

 

 

 

 

ARTICLE V.

 

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

20

5.1

 

Gross-up for Certain Taxes.

 

20

5.2

 

Determination by Executive.

 

21

5.3

 

Additional Gross-up Amounts.

 

22

5.4

 

Gross-up Multiple.

 

22

5.5

 

Opinion of Counsel.

 

22

5.6

 

Amount Increased or Contested

 

23

5.7

 

Limitations on Gross-Up Payments

 

25

5.8

 

Refunds.

 

25

 

 

 

 

 

ARTICLE VI.

 

EXPENSES AND INTEREST

 

25

6.1

 

Legal and Other Expenses

 

25

6.2

 

Interest

 

26

 

 

 

 

 

ARTICLE VII.

 

NO SET-OFF OR MITIGATION

 

26

7.1

 

No Set-off by Company

 

26

7.2

 

No Mitigation

 

26

 

 

i

--------------------------------------------------------------------------------


 

 

 

ARTICLE VIII.

 

RESTRICTIVE COVENANTS

 

27

8.1

 

Non-Competition

 

27

8.2

 

Non-Solicitation

 

27

8.3

 

Reasonableness of Restrictive Covenants.

 

28

8.4

 

Right to Injunction; Survival of Undertakings.

 

28

8.5

 

Non-Disparagement

 

28

 

 

 

 

 

ARTICLE IX.

 

NON-EXCLUSIVITY OF RIGHTS

 

29

9.1

 

Waiver of Certain Other Rights

 

29

9.2

 

Other Rights

 

29

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

29

10.1

 

No Assignability

 

29

10.2

 

Successors

 

29

10.3

 

Payments to Beneficiary

 

30

10.4

 

Non-Alienation of Benefits

 

30

10.5

 

No Deference

 

30

10.6

 

Severability

 

30

10.7

 

Amendments

 

30

10.8

 

Notices

 

30

10.9

 

Counterparts

 

31

10.10

 

Governing Law

 

31

10.11

 

Captions

 

31

10.12

 

Number and Gender

 

31

10.13

 

Tax Withholding

 

31

10.14

 

No Waiver

 

31

10.15

 

Joint and Several Liability

 

31

10.16

 

No Rights Prior to Effective Date

 

31

10.17

 

Six-month Delay

 

31

10.18

 

Interpretation to Avoid 409A Penalties

 

31

10.19

 

Entire Agreement

 

32

 

 

ii

--------------------------------------------------------------------------------

 

THE ALLSTATE CORPORATION

[AMENDED AND RESTATED]2  CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

[THIS AGREEMENT dated as of               , 20    (the “Agreement Date”) is made
by and among The Allstate Corporation, a Delaware corporation (“Allstate”), the
Allstate Insurance Company, an Illinois insurance corporation (“AIC”),
and                   (“Executive”).]3

 

[The Allstate Corporation, a Delaware corporation (“Allstate”), Allstate
Insurance Company, an Illinois insurance company (“AIC”), and
                          (“Executive”) are parties to a Change of Control
Employment Agreement originally entered into on                       (the
“Agreement Date”).  To comply with the provisions of Section 409A of the
Internal Revenue Code so as to avoid the imposition of excise taxes and
penalties on the Executive under Section 409A and to amend certain provisions of
the original Agreement, this Amended and Restated Agreement is entered into, to
be effective as of                                            ]4

 

RECITALS

                On February 12, 1999 Allstate originally adopted Change of
Control Employment Agreements, and on November 13, 2007 approved certain changes
to the terms of such Agreements.  Allstate has determined that it is in the best
interests of Allstate and its stockholders to assure that the Company will have
the continued service of Executive.  Allstate also believes it is imperative to
reduce the distraction of Executive that would result from the personal
uncertainties caused by a pending or threatened change of control of Allstate,
to encourage Executive’s full attention and dedication to the Company, and to
provide Executive with compensation and benefits arrangements upon a change of
control that will satisfy the expectations of Executive and be competitive with
those of similarly situated corporations.  This Agreement is intended to
accomplish these objectives.


ARTICLE I.
CERTAIN DEFINITIONS

As used in this Agreement, the terms specified below shall have the following
meanings:


1.1           “ACCRUED ANNUAL BONUS” MEANS THE AMOUNT OF ANY ANNUAL BONUS EARNED
AND DUE TO BE PAID BUT NOT YET PAID TO EXECUTIVE AS OF THE EXECUTIVE’S
TERMINATION DATE, OTHER THAN AMOUNTS THAT EXECUTIVE HAS ELECTED TO DEFER.

--------------------------------------------------------------------------------

(2)                                  This text is to be used in Agreements
originally entered into prior to November 13, 2007, and being amended and
restated on or after this date.

 

(3)           This text is to be used in Agreements entered into on or after
November 13, 2007.

(4)                                  This text is to be used in Agreements
originally entered into prior to November 13, 2007, and being amended and
restated on or after this date.

 

--------------------------------------------------------------------------------


 


1.2             “ACCRUED BASE SALARY” MEANS THE AMOUNT OF EXECUTIVE’S BASE
SALARY THAT IS ACCRUED BUT UNPAID AS OF THE EXECUTIVE’S TERMINATION DATE, OTHER
THAN AMOUNTS THAT EXECUTIVE HAS ELECTED TO DEFER.


1.3             “ACCRUED LTIP BONUS” MEANS THE AMOUNT OF ANY LTIP BONUS EARNED
AND DUE TO BE PAID BUT NOT YET PAID TO EXECUTIVE AS OF THE EXECUTIVE’S
TERMINATION DATE, OTHER THAN AMOUNTS THAT EXECUTIVE HAS ELECTED TO DEFER.


1.4             “ACCRUED OBLIGATIONS” MEANS, AS OF ANY DATE, THE SUM OF
EXECUTIVE’S ACCRUED BASE SALARY, ACCRUED ANNUAL BONUS, ACCRUED LTIP BONUS, ANY
ACCRUED BUT UNPAID VACATION PAY, AND ANY OTHER AMOUNTS AND BENEFITS THAT ARE
THEN DUE TO BE PAID OR PROVIDED TO EXECUTIVE BY THE COMPANY (OTHER THAN PURSUANT
TO SECTIONS 2.4 OR 4.1(B) OR ANY DEFINED BENEFIT OR DEFINED CONTRIBUTION PLAN OF
THE COMPANY, WHETHER OR NOT QUALIFIED UNDER SECTION 401(A) OF THE CODE), BUT
HAVE NOT YET BEEN PAID OR PROVIDED (AS APPLICABLE).


1.5             “AGREEMENT DATE”  — SEE THE INTRODUCTORY PARAGRAPH OF THIS
AGREEMENT.


1.6             “AGREEMENT TERM” MEANS THE PERIOD COMMENCING ON THE AGREEMENT
DATE AND ENDING ON THE THIRD ANNIVERSARY OF THE AGREEMENT DATE OR, IF LATER,
SUCH LATER DATE TO WHICH THE AGREEMENT TERM IS EXTENDED PURSUANT TO THE
FOLLOWING SENTENCE.  COMMENCING ON THE SECOND ANNIVERSARY OF THE AGREEMENT DATE,
THE AGREEMENT TERM SHALL AUTOMATICALLY BE EXTENDED EACH DAY BY ONE DAY TO CREATE
A NEW ONE-YEAR TERM UNTIL, AT ANY TIME AFTER THE SECOND ANNIVERSARY OF THE
AGREEMENT DATE, THE COMPANY DELIVERS WRITTEN NOTICE (AN “EXPIRATION NOTICE”) TO
EXECUTIVE THAT THE AGREEMENT SHALL EXPIRE ON A DATE SPECIFIED IN THE EXPIRATION
NOTICE (THE “EXPIRATION DATE”) THAT IS NOT LESS THAN 12 MONTHS AFTER THE DATE
THE EXPIRATION NOTICE IS DELIVERED TO EXECUTIVE; PROVIDED, HOWEVER, THAT IF AN
EFFECTIVE DATE OR AN IMMINENT CONTROL CHANGE DATE OCCURS BEFORE THE EXPIRATION
DATE SPECIFIED IN THE EXPIRATION NOTICE, THEN SUCH EXPIRATION NOTICE SHALL BE
VOID AND OF NO FURTHER EFFECT.  “IMMINENT CONTROL CHANGE DATE” MEANS (I) ANY
DATE ON WHICH A PROPOSAL OR OFFER FOR A CHANGE OF CONTROL IS PRESENTED TO
ALLSTATE’S STOCKHOLDERS GENERALLY OR TO ANY OF ALLSTATE’S DIRECTORS OR EXECUTIVE
OFFICERS OR IS PUBLICLY ANNOUNCED (WHETHER BY ADVERTISEMENT, PRESS RELEASE,
PRESS INTERVIEW, PUBLIC STATEMENT, SEC FILING OR OTHERWISE) OR (II) ANY
SUBSEQUENT DATE AS OF WHICH SUCH PROPOSAL OR OFFER FOR A CHANGE OF CONTROL
REMAINS EFFECTIVE AND HAS NOT EXPIRED OR BEEN REVOKED.


1.7             “AIC” — SEE THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT.


1.8             “ALLSTATE” — SEE THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT.


1.9             “ANNUAL BONUS” — SEE SECTION 2.2(B).


1.10           “ANNUAL PERFORMANCE PERIOD” — SEE SECTION 2.2(B).


1.11           “ARTICLE” MEANS AN ARTICLE OF THIS AGREEMENT.


1.12           “BASE SALARY” — SEE SECTION 2.2(A).


1.13           “BENEFICIARY” — SEE SECTION 10.3.

 

2

--------------------------------------------------------------------------------



1.14           “BOARD” MEANS THE BOARD OF DIRECTORS OF ALLSTATE OR, FROM AND
AFTER THE EFFECTIVE DATE OF A CHANGE OF CONTROL THAT GIVES RISE TO A SURVIVING
CORPORATION, THE BOARD OF DIRECTORS OF SUCH SURVIVING CORPORATION.


1.15           “BONUS PLAN” — SEE SECTION 2.2(B).


1.16           “CAUSE” — SEE SECTION 3.3(B).


1.17           “CEO” MEANS CHIEF EXECUTIVE OFFICER.


1.18           “CHANGE OF CONTROL” MEANS, EXCEPT AS OTHERWISE PROVIDED AT THE
END OF THIS SECTION, THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING:

                (a)           (Voting Power)  any Person or group (as such term
is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a
Subsidiary or any employee benefit plan (or any related trust) of Allstate or
any of its Subsidiaries, acquires or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person of Persons,
ownership of stock of Allstate possessing 30% or more of the combined voting
power of all Voting Securities of Allstate (such a Person or group that is not a
Similarly Owned Company (as defined below), a “More than 30% Owner”), except
that no Change of Control shall be deemed to have occurred solely by reason of
such ownership by a corporation with respect to which both more than 70% of the
common stock of such corporation and Voting Securities representing more than
70% of the combined voting power of the Voting Securities of such corporation
are then owned, directly or indirectly, by the Persons who were the direct or
indirect owners of the common stock and Voting Securities of Allstate
immediately before such acquisition in substantially the same propor­tions as
their ownership, immediately before such acquisition, of the common stock and
Voting Securities of Allstate, as the case may be (a “Similarly Owned Company”);
or

 

                (b) (Majority Ownership) any Person or group (as such term is
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a
Subsidiary or any employee benefit plan (or any related trust) of Allstate or
any of its Subsidiaries, acquires ownership of more than 50% of the voting power
of all Voting Securities of Allstate or of the total fair market value of the
stock of Allstate (such a Person or group that is not a Similarly Owned Company,
a “Majority Owner”), except that no Change of Control shall be deemed to have
occurred solely by reason of such ownership by a Similarly Owned Company; or

 

                (c)  (Board Composition) a majority of the members of the Board
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election (“Board Turnover”); or

 

                (d)  (Reorganization) the consummation of a merger,
reorganiza­tion, consolidation, or similar transaction, or of a plan or
agree­ment for the sale or other disposition of all or substantially all of the
consolidated assets of Allstate, or a plan of liquidation of Allstate (any of
the foregoing, a “Reorgani­zation Transac­tion”) that, does not qualify as an
Exempt Reorganization Transaction.

 

 

3

--------------------------------------------------------------------------------


 

 

Notwithstanding anything contained herein to the contrary, no transaction or
event shall constitute a Change of Control for purposes of this Agreement unless
the transaction or event constituting the Change of Control also constitutes a
change in the ownership of a corporation (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), a change in effective control of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a change in the
ownership of a substantial portion of the assets of a corporation (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vii)).

 


1.19           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ANY
REFERENCE TO ANY SECTION OF THE CODE SHALL ALSO REFER TO ANY SUCCESSOR
PROVISION.


1.20           “COMPANY” MEANS ALLSTATE, AIC AND EACH OF ALLSTATE’S OTHER
SUBSIDIARIES.


1.21           “COMPANY CERTIFICATE” — SEE SECTION 5.1(B).


1.22           “COMPANY COUNSEL OPINION” — SEE SECTION 5.5.


1.23           “COMPETITIVE BUSINESS” MEANS AS OF ANY DATE (INCLUDING DURING THE
ONE-YEAR PERIOD COMMENCING ON THE TERMINATION DATE) ANY CORPORATION OR OTHER
PERSON (AND ANY BRANCH, OFFICE OR OPERATION THEREOF) THAT ENGAGES IN, OR
PROPOSES TO ENGAGE IN:


(A)           THE UNDERWRITING, REINSURANCE, MARKETING OR SALE OF (I) ANY FORM
OF INSURANCE OF ANY KIND THAT THE COMPANY AS OF SUCH DATE DOES, OR PROPOSES TO,
UNDERWRITE, REINSURE, MARKET OR SELL (ANY SUCH FORM OF INSURANCE, AN “ALLSTATE
INSURANCE PRODUCT”) OR (II) ANY OTHER FORM OF INSURANCE THAT IS MARKETED OR SOLD
IN COMPETITION WITH ANY ALLSTATE INSURANCE PRODUCT, OR


(B)           ANY OTHER BUSINESS THAT AS OF SUCH DATE IS A DIRECT AND MATERIAL
COMPETITOR OF THE COMPANY;


AND THAT IS LOCATED (I) ANYWHERE IN THE UNITED STATES, OR (II) ANYWHERE OUTSIDE
OF THE UNITED STATES WHERE THE COMPANY IS THEN ENGAGED IN, OR PROPOSES TO ENGAGE
IN, ANY OF SUCH ACTIVITIES.


1.24           “CONSUMMATION DATE” MEANS THE DATE ON WHICH A REORGANIZATION
TRANSACTION IS CONSUMMATED.


1.25           “DISABILITY” — SEE SECTION 3.1(B).


1.26           “DISABILITY EFFECTIVE DATE” — SEE SECTION 3.1.


1.27           “EFFECTIVE DATE” MEANS THE DATE ON WHICH A CHANGE OF CONTROL
FIRST OCCURS DURING THE AGREEMENT TERM.


1.28           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934.


1.29           “EXCISE TAXES” — SEE SECTION 5.1.

 

4

--------------------------------------------------------------------------------


 


1.30           “EXECUTIVE COUNSEL OPINION” — SEE SECTION 5.5.


1.31           “EXECUTIVE’S GROSS-UP DETERMINATION” — SEE SECTION 5.2(A).


1.32           “EXEMPT REORGANIZATION TRANSACTION” MEANS A REORGANIZATION
TRANSACTION THAT FAILS TO RESULT IN (A) ANY PERSON OR GROUP BECOMING A MORE THAN
30% OWNER OR A MAJORITY OWNER, (B) BOARD TURNOVER, OR (C) A SALE OR DISPOSITION
OF THE ASSETS OF ALLSTATE THAT HAVE A TOTAL GROSS FAIR MARKET VALUE (AS DEFINED
BELOW) EQUAL TO AT LEAST FORTY PERCENT (40%) OF THE TOTAL GROSS FAIR MARKET
VALUE OF ALL OF THE ASSETS OF ALLSTATE IMMEDIATELY BEFORE SUCH TRANSACTION. 
“GROSS FAIR MARKET VALUE” MEANS THE VALUE OF THE ASSETS OF ALLSTATE, OR THE
VALUE OF THE ASSETS BEING DISPOSED OF, DETERMINED WITHOUT REGARD TO ANY
LIABILITIES ASSOCIATED WITH SUCH ASSETS.


1.33           “GOOD REASON” — SEE SECTION 3.4(B).


1.34           “GROSS-UP MULTIPLE” — SEE SECTION 5.4.


1.35           “GROSS-UP PAYMENT” — SEE SECTION 5.1.


1.36           “INCLUDING” MEANS INCLUDING WITHOUT LIMITATION.


1.37           “IRS” MEANS THE INTERNAL REVENUE SERVICE.


1.38           “IRS CLAIM” — SEE SECTION 5.6.


1.39           “LEGAL AND OTHER EXPENSES” — SEE SECTION 6.1(A).


1.40           “LTIP” MEANS THE ALLSTATE LONG-TERM EXECUTIVE INCENTIVE
COMPENSATION PLAN (OR ANY SUCCESSOR PLAN).


1.41           “LTIP AWARD” MEANS AN INCENTIVE COMPENSATION OPPORTUNITY GRANTED
UNDER THE LTIP.


1.42           “LTIP BONUS” MEANS THE AMOUNT PAID OR EARNED IN RESPECT OF AN
LTIP AWARD.


1.43           “LTIP PERFORMANCE PERIOD” MEANS ANY PERFORMANCE PERIOD DESIGNATED
IN ACCORDANCE WITH ANY LTIP APPROVED BY THE BOARD OR ANY COMMITTEE OF THE BOARD.


1.44           “LTIP TARGET AWARD” MEANS, IN RESPECT OF ANY LTIP AWARD, THE
AMOUNT THAT EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE FOR THE LTIP
PERFORMANCE PERIOD CORRESPONDING TO SUCH LTIP AWARD IF THE PERFORMANCE GOALS
ESTABLISHED PURSUANT TO SUCH LTIP AWARD WERE ACHIEVED AT THE 100% LEVEL AS OF
THE END OF THE LTIP PERFORMANCE PERIOD.


1.45           “LUMP SUM VALUE” OF AN ANNUITY PAYABLE PURSUANT TO A DEFINED
BENEFIT PLAN MEANS, AS OF A SPECIFIED DATE, THE PRESENT VALUE OF SUCH ANNUITY,
AS DETERMINED, AS OF SUCH DATE, UNDER GENERALLY ACCEPTED ACTUARIAL PRINCIPLES
USING (I) THE APPLICABLE INTEREST RATE, MORTALITY TABLES AND OTHER METHODS AND
ASSUMPTIONS UNDER CODE SECTION 417(E) AS PUBLISHED BY THE IRS AND USED FOR
DETERMINING THE VALUE OF AN IMMEDIATE ANNUITY ON THE TERMINATION DATE OR (II) IF
SUCH INTEREST RATE AND MORTALITY ASSUMPTIONS ARE NO LONGER PUBLISHED BY THE IRS,
THE INTEREST RATE

 

5

--------------------------------------------------------------------------------


 


AND MORTALITY ASSUMPTIONS DETERMINED IN A MANNER AS SIMILAR AS PRACTICABLE TO
THE MANNER BY WHICH THE CODE SECTION 417(E) INTEREST RATE AND MORTALITY
ASSUMPTIONS WERE DETERMINED IMMEDIATELY PRIOR TO THE IRS’S CESSATION OF
PUBLICATION OF SUCH ASSUMPTIONS; PROVIDED, HOWEVER, THAT IF SUCH DEFINED BENEFIT
PLAN PROVIDES FOR A LUMP SUM DISTRIBUTION AND SUCH LUMP-SUM DISTRIBUTION EITHER
(X) IS THE ONLY PAYMENT METHOD AVAILABLE UNDER SUCH PLAN OR (Y) PROVIDES FOR A
GREATER AMOUNT THAN THE LUMP SUM VALUE OF THE MAXIMUM ANNUITY AVAILABLE UNDER
SUCH PLAN, THEN “LUMP SUM VALUE” SHALL MEAN SUCH LUMP SUM AMOUNT.


1.46           “MAXIMUM ANNUITY” MEANS, IN RESPECT OF A DEFINED BENEFIT PLAN
(WHETHER OR NOT QUALIFIED UNDER SECTION 401(A) OF THE CODE), AN ANNUITY COMPUTED
IN WHATEVER MANNER PERMITTED UNDER SUCH PLAN (INCLUDING FREQUENCY OF ANNUITY
PAYMENTS, ATTAINED AGE (WHETHER DETERMINED AS OF A CURRENT DATE OR AS OF A
FUTURE DATE UPON THE COMMENCEMENT OF ANNUITY PAYMENTS), AND NATURE OF SURVIVING
SPOUSE BENEFITS, IF ANY) THAT YIELDS THE GREATEST LUMP SUM VALUE.


1.47           “MORE THAN 30% OWNER” — SEE PARAGRAPH (A) OF THE DEFINITION OF
“CHANGE OF CONTROL.”


1.48           “NOTICE OF CONSIDERATION” — SEE SECTION 3.3(C).


1.49           “NON-QUALIFIED PLAN” — SEE SECTION 2.4.


1.50           “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE GIVEN IN
ACCORDANCE WITH SECTION 10.8 THAT SETS FORTH (I) THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED ON BY THE PARTY GIVING SUCH NOTICE, (II) IN
REASONABLE DETAIL THE SPECIFIC FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR SUCH TERMINATION OF EMPLOYMENT, AND (III) IF THE TERMINATION DATE IS
OTHER THAN THE DATE OF RECEIPT OF SUCH NOTICE OF TERMINATION, THE TERMINATION
DATE.


1.51           “PERSON” MEANS ANY INDIVIDUAL, SOLE PROPRIETORSHIP, PARTNERSHIP,
JOINT VENTURE, LIMITED LIABILITY COMPANY, TRUST, UNINCORPORATED ORGANIZATION,
ASSOCIATION, CORPORATION, INSTITUTION, PUBLIC BENEFIT CORPORATION, ENTITY OR
GOVERNMENT INSTRUMENTALITY, DIVISION, AGENCY, BODY OR DEPARTMENT.


1.52           “PLANS” MEANS PLANS, PROGRAMS, OR POLICIES OF THE COMPANY.


1.53           “POLICIES” MEANS POLICIES, PRACTICES OR PROCEDURES OF THE
COMPANY.


1.54           “POST-CHANGE PERIOD” MEANS THE PERIOD COMMENCING ON THE EFFECTIVE
DATE AND ENDING ON THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE.


1.55           “POTENTIAL PARACHUTE PAYMENTS” — SEE SECTION 5.1.


1.56           “PRO-RATA ANNUAL BONUS” MEANS, IN RESPECT OF THE COMPANY’S FISCAL
YEAR DURING WHICH THE TERMINATION DATE OCCURS, AN AMOUNT EQUAL TO THE PRODUCT OF
EXECUTIVE’S TARGET ANNUAL BONUS (DETERMINED AS OF THE TERMINATION DATE)
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH EQUALS THE NUMBER OF DAYS FROM
AND INCLUDING THE FIRST DAY OF SUCH FISCAL YEAR THROUGH AND INCLUDING THE
TERMINATION DATE, AND THE DENOMINATOR OF WHICH EQUALS 365.

 

6

--------------------------------------------------------------------------------


 


1.57           “PRO-RATA LTIP BONUS” MEANS AN AMOUNT EQUAL TO THE SUM OF EACH OF
THE FOLLOWING AMOUNTS:  FOR EACH LTIP PERFORMANCE PERIOD THAT IS IN EFFECT AS OF
A TERMINATION DATE, EXECUTIVE’S LTIP TARGET AWARD FOR SUCH LTIP PERFORMANCE
PERIOD MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH EQUALS THE NUMBER OF
DAYS FROM AND INCLUDING THE BEGINNING OF SUCH LTIP PERFORMANCE PERIOD THROUGH
AND INCLUDING THE TERMINATION DATE, AND THE DENOMINATOR OF WHICH EQUALS THE
AGGREGATE NUMBER OF DAYS IN SUCH LTIP PERFORMANCE PERIOD.


1.58           “REFUND CLAIM” — SEE SECTION 5.6.


1.59           “REORGANIZATION TRANSACTION” — SEE CLAUSE (D) OF THE DEFINITION
OF “CHANGE OF CONTROL.”


1.60           “RESTRICTED SHARES” MEANS SHARES OF RESTRICTED STOCK, RESTRICTED
STOCK UNITS OR SIMILAR AWARDS.


1.61           “SEC” MEANS THE SECURITIES AND EXCHANGE COMMISSION.


1.62           “SECTION” MEANS, UNLESS THE CONTEXT OTHERWISE REQUIRES, A SECTION
OF THIS AGREEMENT.


1.63           “SERP” MEANS A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN THAT IS A
NON-QUALIFIED PLAN.


1.64           “STOCK OPTIONS” MEANS STOCK OPTIONS, STOCK APPRECIATION RIGHTS
(INCLUDING LIMITED STOCK APPRECIATION RIGHTS), OR SIMILAR AWARDS.


1.65           “SUBSIDIARY” MEANS ANY CORPORATION, BUSINESS TRUST, LIMITED
LIABILITY COMPANY OR PARTNERSHIP WITH RESPECT TO WHICH ALLSTATE OWNS, DIRECTLY
OR INDIRECTLY, VOTING SECURITIES REPRESENTING MORE THAN 50% OF THE AGGREGATE
VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES.


1.66           “SURVIVING CORPORATION” MEANS THE CORPORATION RESULTING FROM A
REORGANIZATION TRANSACTION OR, IF SECURITIES REPRESENTING AT LEAST 50% OF THE
AGGREGATE VOTING POWER OF SUCH RESULTING CORPORATION ARE DIRECTLY OR INDIRECTLY
OWNED BY ANOTHER CORPORATION, SUCH OTHER CORPORATION.


1.67           “TARGET ANNUAL BONUS” AS OF ANY DATE MEANS THE AMOUNT EQUAL TO
THE PRODUCT OF BASE SALARY DETERMINED AS OF SUCH DATE MULTIPLIED BY THE
PERCENTAGE OF SUCH BASE SALARY TO WHICH EXECUTIVE WOULD HAVE BEEN ENTITLED
IMMEDIATELY PRIOR TO SUCH DATE UNDER ANY BONUS PLAN FOR THE ANNUAL PERFORMANCE
PERIOD FOR WHICH THE ANNUAL BONUS IS AWARDED IF THE PERFORMANCE GOALS
ESTABLISHED PURSUANT TO SUCH BONUS PLAN WERE ACHIEVED AT THE 100% LEVEL AS OF
THE END OF THE ANNUAL PERFORMANCE PERIOD.


1.68           “TAXES” MEANS FEDERAL, STATE, LOCAL AND OTHER INCOME, EMPLOYMENT
AND OTHER TAXES.


1.69           “TERMINATION DATE” MEANS THE DATE OF THE RECEIPT OF THE NOTICE OF
TERMINATION BY EXECUTIVE (IF SUCH NOTICE IS GIVEN BY THE COMPANY) OR BY THE
COMPANY (IF SUCH NOTICE IS

 

7

--------------------------------------------------------------------------------


 


GIVEN BY EXECUTIVE), OR ANY LATER DATE, NOT MORE THAN 15 DAYS AFTER THE GIVING
OF SUCH NOTICE, SPECIFIED IN SUCH NOTICE; PROVIDED, HOWEVER, THAT:


(A)             IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR
DISABILITY, THE TERMINATION DATE SHALL BE THE DATE OF EXECUTIVE’S DEATH OR THE
DISABILITY EFFECTIVE DATE (AS DEFINED IN SECTION 3.1(A)), AS APPLICABLE; AND


(B)             IF NO NOTICE OF TERMINATION IS GIVEN, THE TERMINATION DATE SHALL
BE THE LAST DATE ON WHICH EXECUTIVE IS EMPLOYED BY THE COMPANY.


1.70           . “TERMINATION OF EMPLOYMENT” MEANS ANY TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, WHETHER SUCH OCCURS BY REASON OF
(A) THE INITIATIVE OF ANY COMPANY OR EXECUTIVE OR (B) THE DEATH OF EXECUTIVE;
PROVIDED THAT SUCH TERMINATION IS ALSO A “SEPARATION FROM SERVICE” WITHIN THE
MEANING OF TREASURY REGULATION 1.409A-1(H).


1.71           “VOTING SECURITIES” OF A CORPORATION MEANS SECURITIES OF SUCH
CORPORATION THAT ARE ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF
SUCH CORPORATION.

 


ARTICLE II.
POST-CHANGE PERIOD


2.1             POSITION AND DUTIES.


(A)           DURING THE POST-CHANGE PERIOD, (X) EXECUTIVE’S POSITION (INCLUDING
OFFICES, TITLES, REPORTING REQUIREMENTS AND RESPONSIBILITIES), AUTHORITY AND
DUTIES SHALL BE AT LEAST COMMENSURATE IN ALL MATERIAL RESPECTS WITH THE MOST
SIGNIFICANT OF THOSE HELD, EXERCISED AND ASSIGNED AT ANY TIME DURING THE 90-DAY
PERIOD IMMEDIATELY BEFORE THE EFFECTIVE DATE AND (Y) EXECUTIVE’S SERVICES SHALL
BE PERFORMED AT THE LOCATION WHERE EXECUTIVE WAS EMPLOYED IMMEDIATELY BEFORE THE
EFFECTIVE DATE OR ANY OTHER LOCATION WHICH DOES NOT CONSTITUTE A MATERIAL
GEOGRAPHIC CHANGE FROM THE FORMER LOCATION.


(B)           DURING THE POST-CHANGE PERIOD (EXCEPT DURING ANY PERIODS OF
VACATION TO WHICH EXECUTIVE IS ENTITLED AND ANY AUTHORIZED SICK, DISABILITY OR
OTHER LEAVE OF ABSENCE), EXECUTIVE SHALL DEVOTE EXECUTIVE’S FULL ATTENTION AND
TIME TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND, TO THE EXTENT NECESSARY TO
DISCHARGE THE DUTIES ASSIGNED TO EXECUTIVE IN ACCORDANCE WITH THIS AGREEMENT, TO
USE EXECUTIVE’S BEST EFFORTS TO PERFORM SUCH DUTIES.  DURING THE POST-CHANGE
PERIOD, EXECUTIVE MAY (I) SERVE ON CORPORATE, CIVIC OR CHARITABLE BOARDS OR
COMMITTEES, (II) DELIVER LECTURES, FULFILL SPEAKING ENGAGEMENTS OR TEACH AT
EDUCATIONAL INSTITUTIONS AND (III) MANAGE PERSONAL INVESTMENTS, SO LONG AS SUCH
ACTIVITIES ARE CONSISTENT WITH THE POLICIES OF THE COMPANY AT THE EFFECTIVE DATE
AND DO NOT SIGNIFICANTLY INTERFERE WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES
UNDER THIS AGREEMENT.  TO THE EXTENT THAT ANY SUCH ACTIVITIES HAVE BEEN
CONDUCTED BY EXECUTIVE IMMEDIATELY PRIOR TO THE EFFECTIVE DATE AND WERE
CONSISTENT WITH THE POLICIES OF THE COMPANY AT THE EFFECTIVE DATE, THE CONTINUED
CONDUCT OF SUCH ACTIVITIES (OR ACTIVITIES SIMILAR IN NATURE AND SCOPE) AFTER THE
EFFECTIVE DATE SHALL NOT BE DEEMED TO INTERFERE WITH THE PERFORMANCE OF
EXECUTIVE’S DUTIES UNDER THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


2.2             COMPENSATION.


(A)           BASE SALARY.  DURING THE POST-CHANGE PERIOD, THE COMPANY SHALL PAY
OR CAUSE TO BE PAID TO EXECUTIVE AN ANNUAL BASE SALARY IN CASH, WHICH SHALL BE
PAID IN A MANNER CONSISTENT WITH THE COMPANY’S PAYROLL PRACTICES IN EFFECT
IMMEDIATELY BEFORE THE EFFECTIVE DATE, AT AN ANNUAL RATE NOT LESS THAN 12 TIMES
THE HIGHEST MONTHLY BASE SALARY PAID OR PAYABLE TO EXECUTIVE BY THE COMPANY IN
RESPECT OF THE 12-MONTH PERIOD IMMEDIATELY BEFORE THE EFFECTIVE DATE (SUCH
ANNUAL RATE SALARY, THE “BASE SALARY”).  DURING THE POST-CHANGE PERIOD, THE BASE
SALARY SHALL BE REVIEWED AT LEAST ANNUALLY AND SHALL BE INCREASED AT ANY TIME
AND FROM TIME TO TIME AS SHALL BE SUBSTANTIALLY CONSISTENT WITH INCREASES IN
BASE SALARY AWARDED TO OTHER PEER EXECUTIVES OF THE COMPANY.  ANY INCREASE IN
BASE SALARY SHALL NOT LIMIT OR REDUCE ANY OTHER OBLIGATION OF THE COMPANY TO
EXECUTIVE UNDER THIS AGREEMENT.  AFTER ANY SUCH INCREASE, THE BASE SALARY SHALL
NOT BE REDUCED AND “BASE SALARY” SHALL THEREAFTER REFER TO THE INCREASED AMOUNT.


(B)           ANNUAL BONUS.  THE COMPANY SHALL ALSO PAY OR CAUSE TO BE PAID TO
EXECUTIVE A BONUS (THE “ANNUAL BONUS”), WHICH SHALL BE NOT LESS THAN THE TARGET
ANNUAL BONUS DETERMINED AS OF THE EFFECTIVE DATE, FOR EACH ANNUAL PERFORMANCE
PERIOD THAT ENDS DURING THE POST-CHANGE PERIOD.  “ANNUAL PERFORMANCE PERIOD”
MEANS EACH PERIOD DESIGNATED IN ACCORDANCE WITH ANY ANNUAL BONUS ARRANGEMENT OR
PLAN (A “BONUS PLAN”) THAT IS BASED ON PERFORMANCE AND APPROVED BY THE BOARD OR
ANY COMMITTEE OF THE BOARD, OR IN THE ABSENCE OF ANY BONUS PLAN OR ANY SUCH
DESIGNATED PERIOD OF TIME, EACH CALENDAR YEAR.


(C)           LTIP BONUS.  THE COMPANY SHALL ALSO:

(i)              pay or cause to be paid to Executive an LTIP Bonus equal to the
LTIP Target Award for each LTIP Award for which an LTIP Performance Period is in
effect as of the Effective Date; and

(ii)             throughout the Post-Change Period, grant LTIP Awards to
Executive as follows:

(1)             LTIP Awards shall be granted no less frequently than is
contemplated by the terms of the LTIP and the Company’s practices thereunder, as
such terms and practices are in effect immediately prior to the Effective Date;

(2)             each such LTIP Award shall provide for the payment of a
percentage of Executive’s Base Salary in effect at the beginning of the
Performance Period applicable to such LTIP Award that is no less than the
average of the Target LTIP Percentages (as defined below) for all of Executive’s
LTIP Awards outstanding immediately prior to the Effective Date; and

(3)             the target performance goals established for each such LTIP
Award shall be substantially comparable to the target performance goals under
Executive’s LTIP Awards outstanding on the Effective Date;

 

9

--------------------------------------------------------------------------------


 

“Target LTIP Percentage” means, in respect of any LTIP Award, the percentage of
Executive’s Base Salary (determined as of the beginning of the applicable LTIP
Performance Period) that Executive would be entitled to receive after the
completion of the applicable LTIP Performance Period if the performance goals
applicable to such LTIP Award as of the date immediately prior to the Effective
Date were achieved at the 100% level.


(D)           INCENTIVE, SAVINGS AND RETIREMENT PLANS.  EXECUTIVE SHALL ALSO BE
ENTITLED TO PARTICIPATE DURING THE POST-CHANGE PERIOD IN ALL CASH AND EQUITY
INCENTIVE (INCLUDING LONG-TERM INCENTIVES), SAVINGS AND RETIREMENT PLANS
APPLICABLE TO OTHER PEER EXECUTIVES OF THE COMPANY, BUT IN NO EVENT SHALL SUCH
PLANS PROVIDE EXECUTIVE WITH INCENTIVE (INCLUDING LONG-TERM INCENTIVES), SAVINGS
AND RETIREMENT BENEFITS DURING THE POST-CHANGE PERIOD THAT ARE MATERIALLY LESS
VALUABLE OR HAVE TERMS MATERIALLY LESS FAVORABLE, IN THE AGGREGATE, THAN THE
MOST VALUABLE AND FAVORABLE OF THOSE PROVIDED BY THE COMPANY FOR EXECUTIVE UNDER
SUCH PLANS AS IN EFFECT AT ANY TIME DURING THE 90-DAY PERIOD IMMEDIATELY BEFORE
THE EFFECTIVE DATE.


(E)           WELFARE BENEFIT PLANS.  DURING THE POST-CHANGE PERIOD, EXECUTIVE
AND EXECUTIVE’S FAMILY SHALL BE ELIGIBLE TO PARTICIPATE IN, AND RECEIVE ALL
BENEFITS UNDER, WELFARE BENEFIT PLANS PROVIDED BY THE COMPANY (INCLUDING
MEDICAL, PRESCRIPTION, DENTAL, DISABILITY, SALARY CONTINUANCE, INDIVIDUAL LIFE,
GROUP LIFE, DEPENDENT LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT INSURANCE
PLANS) AND APPLICABLE TO OTHER PEER EXECUTIVES OF THE COMPANY AND THEIR
FAMILIES, BUT IN NO EVENT SHALL SUCH PLANS PROVIDE BENEFITS DURING THE
POST-CHANGE PERIOD THAT ARE MATERIALLY LESS FAVORABLE, IN THE AGGREGATE, THAN
THE MOST FAVORABLE OF THOSE PROVIDED TO EXECUTIVE UNDER SUCH PLANS AS IN EFFECT
AT ANY TIME DURING THE 90-DAY PERIOD IMMEDIATELY BEFORE THE EFFECTIVE DATE.


(F)            FRINGE BENEFITS.  DURING THE POST-CHANGE PERIOD, EXECUTIVE SHALL
BE ENTITLED TO FRINGE BENEFITS IN ACCORDANCE WITH THE MOST FAVORABLE PLANS
APPLICABLE TO PEER EXECUTIVES OF THE COMPANY, BUT IN NO EVENT SHALL SUCH PLANS
PROVIDE FRINGE BENEFITS THAT ARE MATERIALLY LESS FAVORABLE, IN THE AGGREGATE,
THAN THE MOST FAVORABLE OF THOSE PROVIDED BY THE COMPANY TO EXECUTIVE UNDER SUCH
PLANS IN EFFECT AT ANY TIME DURING THE 90-DAY PERIOD IMMEDIATELY BEFORE THE
EFFECTIVE DATE.


(G)           EXPENSES.  DURING THE POST-CHANGE PERIOD, EXECUTIVE SHALL BE
ENTITLED TO PROMPT REIMBURSEMENT OF ALL REASONABLE EMPLOYMENT-RELATED EXPENSES
INCURRED BY EXECUTIVE UPON THE COMPANY’S RECEIPT OF ACCOUNTINGS IN ACCORDANCE
WITH THE MOST FAVORABLE POLICIES APPLICABLE TO PEER EXECUTIVES OF THE COMPANY,
BUT IN NO EVENT SHALL SUCH POLICIES BE MATERIALLY LESS FAVORABLE, IN THE
AGGREGATE, THAN THE MOST FAVORABLE OF THOSE PROVIDED BY THE COMPANY FOR
EXECUTIVE UNDER SUCH POLICIES IN EFFECT AT ANY TIME DURING THE 90-DAY PERIOD
IMMEDIATELY BEFORE THE EFFECTIVE DATE.


(H)           OFFICE AND SUPPORT STAFF.  DURING THE POST-CHANGE PERIOD,
EXECUTIVE SHALL BE ENTITLED TO AN OFFICE OR OFFICES OF A SIZE AND WITH
FURNISHINGS AND OTHER APPOINTMENTS, AND TO SECRETARIAL AND OTHER ASSISTANCE IN
ACCORDANCE WITH THE MOST FAVORABLE POLICIES APPLICABLE TO PEER EXECUTIVES OF THE
COMPANY, BUT IN NO EVENT SHALL SUCH POLICIES BE MATERIALLY LESS FAVORABLE, IN
THE AGGREGATE, THAN THE MOST FAVORABLE OF THOSE PROVIDED BY

 

10

--------------------------------------------------------------------------------


 


THE COMPANY FOR EXECUTIVE UNDER SUCH POLICIES IN EFFECT AT ANY TIME DURING THE
90-DAY PERIOD IMMEDIATELY BEFORE THE EFFECTIVE DATE.

(i)            Vacation.  During the Post-Change Period, Executive shall be
entitled to paid vacation in accordance with the most favorable Policies
applicable to peer executives of the Company, but in no event shall such
Policies be materially less favorable, in the aggregate, than the most favorable
of those provided by the Company for Executive under such Policies in effect at
any time during the 90-day period immediately before the Effective Date.


2.3             STOCK INCENTIVE AWARDS.

(a)             On the Effective Date of a Change of Control, (i) all of
Executive’s unvested Stock Options then outstanding (whether granted before or
after the Agreement Date) shall immediately become fully vested and exercisable,
and (ii) all of Executive’s Restricted Shares then outstanding shall immediately
become fully vested and nonforfeitable.

 

(b)             [This Section 2.3 amends all award agreements dated as of any
date before the Agreement Date.  Accordingly, all provisions of such award
agreements relating to a change of control of the Company, including all grants
of limited stock appreciation rights, are hereby cancelled (if not previously
cancelled), effective as of the Agreement Date.]5

 


2.4             UNFUNDED DEFERRED COMPENSATION.  ON THE EFFECTIVE DATE OF A
CHANGE OF CONTROL, EXECUTIVE SHALL BECOME FULLY VESTED IN ALL BENEFITS
PREVIOUSLY ACCRUED UNDER ANY DEFERRED COMPENSATION PLAN (INCLUDING A SERP) THAT
IS NOT QUALIFIED UNDER SECTION 401(A) OF THE CODE (A “NON-QUALIFIED PLAN”). 
WITHIN FIVE BUSINESS DAYS AFTER THE EFFECTIVE DATE OF A CHANGE OF CONTROL, THE
COMPANY SHALL PAY TO EXECUTIVE A LUMP-SUM CASH AMOUNT EQUAL TO:


(A)           THE SUM OF THE LUMP-SUM VALUES OF ALL MAXIMUM ANNUITIES THAT ARE
PAYABLE PURSUANT TO ALL DEFINED BENEFIT NON-QUALIFIED PLANS, PLUS


(B)           THE SUM OF EXECUTIVE’S ACCOUNT BALANCES UNDER ALL DEFINED
CONTRIBUTION NON-QUALIFIED PLANS.

To the extent that, if, for any reason, any portion of such Non-Qualified Plan
benefit is not so paid, the Company shall pay Executive in lieu thereof a
lump-sum cash payment equal to such unpaid portion within the five-business day
period specified in the preceding sentence.

--------------------------------------------------------------------------------

(5)                          This text is to be used in Agreements originally
entered into prior to November 13, 2007, and being amended and restated on or
after this date.

 

 

 

11

--------------------------------------------------------------------------------

 


ARTICLE III.
TERMINATION OF EMPLOYMENT


3.1             DISABILITY.


(A)           DURING THE POST-CHANGE PERIOD, THE COMPANY MAY TERMINATE
EXECUTIVE’S EMPLOYMENT BECAUSE OF EXECUTIVE’S DISABILITY BY GIVING EXECUTIVE OR
HIS LEGAL REPRESENTATIVE, AS APPLICABLE, (I) WRITTEN NOTICE IN ACCORDANCE WITH
SECTION 10.8 OF THE COMPANY’S INTENTION TO TERMINATE EXECUTIVE’S EMPLOYMENT
PURSUANT TO THIS SECTION AND (II) A CERTIFICATION OF EXECUTIVE’S DISABILITY BY A
PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS, SUBJECT TO THE CONSENT OF
EXECUTIVE OR EXECUTIVE’S LEGAL REPRESENTATIVE, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  EXECUTIVE’S EMPLOYMENT SHALL TERMINATE
EFFECTIVE ON THE 30TH DAY (THE “DISABILITY EFFECTIVE DATE”) AFTER EXECUTIVE’S
RECEIPT OF SUCH NOTICE UNLESS, BEFORE THE DISABILITY EFFECTIVE DATE, EXECUTIVE
SHALL HAVE RESUMED THE FULL-TIME PERFORMANCE OF EXECUTIVE’S DUTIES.


(B)           “DISABILITY” MEANS ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT OF AN EXECUTIVE THAT:

(I)            HAS LASTED FOR A CONTINUOUS PERIOD OF NOT LESS THAN (X) SIX
MONTHS OR (Y) SUCH LONGER PERIOD, IF ANY, THAT IS AVAILABLE TO EXECUTIVE UNDER
THE COMPANY’S POLICIES RELATING TO THE CONTINUATION OF EMPLOYEE STATUS AFTER THE
ONSET OF DISABILITY, AS SUCH POLICIES ARE IN EFFECT WHEN DISABILITY IS
DETERMINED, BUT IN NO EVENT SHALL SUCH POLICIES BE MATERIALLY LESS FAVORABLE TO
THE EXECUTIVE THAN THE MOST FAVORABLE OF SUCH POLICIES IN EFFECT FOR PEER
EXECUTIVES AT ANY TIME DURING THE 90-DAY PERIOD IMMEDIATELY BEFORE THE EFFECTIVE
DATE,

(II)           CAN BE EXPECTED TO BE PERMANENT OR OF INDEFINITE DURATION, AND

(III)          RENDERS EXECUTIVE UNABLE TO PERFORM THE DUTIES REQUIRED UNDER
THIS AGREEMENT.


3.2             DEATH.  EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY
UPON EXECUTIVE’S DEATH DURING THE POST-CHANGE PERIOD.


3.3             CAUSE.


(A)           DURING THE POST-CHANGE PERIOD, THE COMPANY MAY TERMINATE
EXECUTIVE’S EMPLOYMENT FOR CAUSE SOLELY IN ACCORDANCE WITH ALL OF THE
SUBSTANTIVE AND PROCEDURAL PROVISIONS OF THIS SECTION.


(B)           “CAUSE” MEANS ANY ONE OR MORE OF THE FOLLOWING:

(i)            Executive’s conviction of a felony or other crime involving
fraud, dishonesty or moral turpitude;

 

12

--------------------------------------------------------------------------------


 

(ii)           Executive’s willful or reckless material misconduct in the
performance of Executive’s duties;

(iii)          Executive’s habitual neglect of duties; or

(iv)          Executive’s willful or intentional breach of this Agreement;

provided, however, that for purposes of clauses (ii), (iii), and (iv), Cause
shall not include any one or more of the following:

(1)           bad judgment or negligence;

(2)           any act or omission believed by Executive in good faith to have
been in or not opposed to the interest of the Company (without intent of
Executive to gain, directly or indirectly, a profit to which Executive was not
legally entitled);

(3)           any act or omission with respect to which a determination could
properly have been made by the Board that Executive had satisfied the applicable
standard of conduct for indemnification or reimbursement under Allstate’s
by-laws, any applicable indemnification agreement, or applicable law, in each
case as in effect at the time of such act or omission; or

(4)           any act or omission with respect to which Executive receives a
Notice of Consideration (as defined below) more than six months after the
earliest date on which any member of the Board, not a party to the act or
omission, knew or should have known of such act or omission; and

further provided, that if a breach of this Agreement involved an act or omission
based on Executive’s good faith and reasonable belief that Executive’s act or
omission was in the best interests of the Company or was required by applicable
law or administrative regulation, such breach shall not constitute Cause unless
the Company gives Executive written notice of such breach that specifically
refers to this Section and, within 30 days after such notice is given, Executive
fails to cure such breach to the fullest extent that it is curable.


(C)           THE COMPANY SHALL STRICTLY OBSERVE EACH OF THE FOLLOWING
PROCEDURES IN CONNECTION WITH ANY TERMINATION OF EMPLOYMENT FOR CAUSE:

(I)            A MEETING OF THE BOARD SHALL BE CALLED FOR THE STATED PURPOSE OF
DETERMINING WHETHER EXECUTIVE’S ACTS OR OMISSIONS SATISFY THE REQUIREMENTS OF
SECTION 3.3(B) AND, IF SO, WHETHER TO TERMINATE EXECUTIVE’S EMPLOYMENT FOR
CAUSE.

(II)           NOT LESS THAN 30 DAYS PRIOR TO THE DATE OF SUCH MEETING, THE
COMPANY SHALL PROVIDE EXECUTIVE AND EACH MEMBER OF THE BOARD WRITTEN NOTICE (A
“NOTICE OF CONSIDERATION”) OF (X) A DETAILED DESCRIPTION OF THE ACTS OR
OMISSIONS

 

13

--------------------------------------------------------------------------------


 

ALLEGED TO CONSTITUTE CAUSE, (Y) THE DATE, TIME AND LOCATION OF SUCH MEETING OF
THE BOARD, AND (Z) EXECUTIVE’S RIGHTS UNDER CLAUSE (III) BELOW.

(III)          EXECUTIVE SHALL HAVE THE OPPORTUNITY TO APPEAR BEFORE THE BOARD
IN PERSON AND, AT EXECUTIVE’S OPTION, WITH LEGAL COUNSEL, AND/OR TO PRESENT TO
THE BOARD A WRITTEN RESPONSE TO THE NOTICE OF CONSIDERATION.

(IV)          EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED FOR CAUSE ONLY IF (X) THE
ACTS OR OMISSIONS SPECIFIED IN THE NOTICE OF CONSIDERATION DID IN FACT OCCUR AND
DO CONSTITUTE CAUSE AS DEFINED IN THIS SECTION, (Y) THE BOARD MAKES A SPECIFIC
DETERMINATION TO SUCH EFFECT AND TO THE EFFECT THAT EXECUTIVE’S EMPLOYMENT
SHOULD BE TERMINATED FOR CAUSE AND (Z) THE COMPANY THEREAFTER PROVIDES EXECUTIVE
WITH A NOTICE OF TERMINATION THAT SPECIFIES IN SPECIFIC DETAIL THE BASIS OF SUCH
TERMINATION OF EMPLOYMENT FOR CAUSE AND WHICH NOTICE SHALL BE CONSISTENT WITH
THE REASONS SET FORTH IN THE NOTICE OF CONSIDERATION.  THE BOARD’S DETERMINATION
SPECIFIED IN CLAUSE (Y) OF THE PRECEDING SENTENCE SHALL REQUIRE THE AFFIRMATIVE
VOTE OF AT LEAST 75% OF THE MEMBERS OF THE BOARD.

(V)           IN THE EVENT THAT THE EXISTENCE OF CAUSE SHALL BECOME AN ISSUE IN
ANY ACTION OR PROCEEDING BETWEEN THE COMPANY AND EXECUTIVE, THE COMPANY SHALL,
NOTWITHSTANDING THE DETERMINATION REFERENCED IN CLAUSE (IV) OF THIS SECTION
3.3(C), HAVE THE BURDEN OF ESTABLISHING THAT THE ACTIONS OR OMISSIONS SPECIFIED
IN THE NOTICE OF CONSIDERATION DID IN FACT OCCUR AND DO CONSTITUTE CAUSE AND
THAT THE COMPANY HAS SATISFIED THE PROCEDURAL REQUIREMENTS OF THIS SECTION
3.3(C).  THE SATISFACTION OF THE COMPANY’S BURDEN SHALL REQUIRE CLEAR AND
CONVINCING EVIDENCE.


3.4             GOOD REASON.


(A)           DURING THE POST-CHANGE PERIOD, EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT FOR GOOD REASON IN ACCORDANCE WITH THE SUBSTANTIVE AND PROCEDURAL
PROVISIONS OF THIS SECTION.  A TERMINATION OF EMPLOYMENT FOR GOOD REASON WILL BE
DEEMED TO HAVE OCCURRED DURING THE POST-CHANGE PERIOD IF EXECUTIVE GIVES NOTICE
AS PROVIDED IN SECTION 3.4(D) WITHIN THE POST-CHANGE PERIOD AND THE TERMINATION
OF EMPLOYMENT IS NO MORE THAN THIRTY (30) DAYS AFTER THE EXPIRATION OF THE CURE
PERIOD DESCRIBED IN SECTION 3.4(E).


(B)           “GOOD REASON” MEANS THE FIRST TO OCCUR OF THE FOLLOWING ACTIONS OR
OMISSIONS THAT, UNLESS OTHERWISE SPECIFIED, OCCURS DURING A POST-CHANGE PERIOD
WITHOUT THE CONSENT OF EXECUTIVE:

(i)            a material diminution in Executive’s base compensation;

(ii)           any material diminution in Executive’s authority, duties, or
responsibilities as set forth in Paragraph 2.1(a);

(iii)          any material diminution in the authority, duties, or
responsibilities of the person to whom Executive reports, including a
requirement that Executive report to a corporate officer or employee instead of
reporting directly to the Board, if applicable;

 

14

--------------------------------------------------------------------------------


 

(iv)          a material change in the geographic location at which Executive
must perform services; or

(v)           any other action or inaction that constitutes a material breach of
this Agreement by the Company;


(C)           ANY REASONABLE DETERMINATION BY EXECUTIVE THAT ANY OF THE EVENTS
SPECIFIED IN SUBSECTION (B) ABOVE HAS OCCURRED AND CONSTITUTES GOOD REASON SHALL
BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, UNLESS THE COMPANY ESTABLISHES BY
CLEAR AND CONVINCING EVIDENCE THAT EXECUTIVE DID NOT HAVE ANY REASONABLE BASIS
FOR SUCH DETERMINATION.


(D)           IN THE EVENT OF ANY TERMINATION OF EMPLOYMENT BY EXECUTIVE FOR
GOOD REASON, EXECUTIVE SHALL NOTIFY THE COMPANY OF THE EVENTS CONSTITUTING SUCH
GOOD REASON BY A NOTICE OF TERMINATION WITHIN NINETY DAYS OF THE DATE EXECUTIVE
SHOULD HAVE KNOWN OF THE EVENTS CONSTITUTING GOOD REASON.


(E)           COMPANY SHALL HAVE THIRTY DAYS FROM THE DATE EXECUTIVE PROVIDES
NOTICE OF TERMINATION PURSUANT TO SECTION 3.4(D) TO REMEDY THE CONDITIONS
CONSTITUTING GOOD REASON DURING WHICH PERIOD NO TERMINATION FOR GOOD REASON
SHALL BE DEEMED TO HAVE OCCURRED.


(F)            IF THE COMPANY HAS NOT REMEDIED THE CONDITIONS CONSTITUTING GOOD
REASON WITHIN THE THIRTY-DAY PERIOD DESCRIBED IN SECTION 3.4(E), THEN, IN ORDER
FOR EXECUTIVE’S TERMINATION TO CONSTITUTE A TERMINATION FOR GOOD REASON, THE
DATE OF TERMINATION OF EMPLOYMENT MUST OCCUR NO LATER THAN TWELVE (12) MONTHS
AFTER THE DATE OF THE FIRST ACTION OR OMISSION CONSTITUTING GOOD REASON.

 


ARTICLE IV.
COMPANY’S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT


4.1             IF BY EXECUTIVE FOR GOOD REASON OR BY THE COMPANY OTHER THAN FOR
CAUSE OR DISABILITY.  IF, DURING THE POST-CHANGE PERIOD, THE COMPANY TERMINATES
EXECUTIVE’S EMPLOYMENT OTHER THAN FOR CAUSE OR DISABILITY, OR IF EXECUTIVE
TERMINATES EMPLOYMENT FOR GOOD REASON, THE COMPANY’S SOLE OBLIGATIONS TO
EXECUTIVE UNDER SECTIONS 2.1 AND 2.2 AND THIS ARTICLE SHALL BE AS FOLLOWS:


(A)             THE COMPANY SHALL PAY EXECUTIVE, IN ADDITION TO ALL VESTED
RIGHTS ARISING FROM EXECUTIVE’S EMPLOYMENT AS SPECIFIED IN ARTICLE II, A
LUMP-SUM CASH AMOUNT EQUAL TO THE SUM OF THE FOLLOWING:

(i)            all Accrued Obligations;

(ii)           Executive’s Pro-rata Annual Bonus reduced (but not below zero) by
the amount of any Annual Bonus paid to Executive with respect to the Company’s
fiscal year in which the Termination Date occurs;

 

15

--------------------------------------------------------------------------------


 

(iii)          Executive’s Pro-rata LTIP Bonus reduced (but not below zero) by
the amount of any LTIP Bonus paid to Executive with respect to the Company’s
fiscal year in which the Termination Date occurs;

(iv)          all amounts previously deferred by, or accrued to the benefit of,
Executive under any defined contribution Non-Qualified Plans, whether or not
vested, together with any accrued earnings thereon, to the extent that such
amounts and earnings have not been previously paid by the Company (whether
pursuant to Section 2.4 or otherwise);

(v)           an amount equal to three (3.0) times the sum of (y) Base Salary,
and (z) the Target Annual Bonus, each determined as of the Termination Date;
provided, however, that any reduction in Executive’s Base Salary or Target
Annual Bonus that would qualify as Good Reason shall be disregarded for this
purpose; and

(vi)          to the extent not paid pursuant to clause (iv) of this Section
4.1(a), an amount equal to the sum of the value of the unvested portion of
Executive’s accounts or accrued benefits under any defined contribution Plan
(whether or not qualified under Section 401(a) of the Code) maintained by the
Company as of the Termination Date and forfeited by Executive by reason of the
Termination of Employment.

Such lump-sum amount shall be paid no more than five business days after the
date of Termination of Employment.


(B)           THE COMPANY SHALL PAY EXECUTIVE, IN LIEU OF ALL BENEFITS UNDER ALL
DEFINED BENEFIT NON-QUALIFIED PLANS THAT HAVE ACCRUED ON OR BEFORE THE
TERMINATION DATE BUT REMAIN UNPAID AS OF SUCH DATE, A LUMP-SUM CASH AMOUNT EQUAL
TO THE POSITIVE DIFFERENCE, IF ANY, BETWEEN:

(i)            the sum of the Lump-Sum Values of each Maximum Annuity that would
be payable to Executive under any defined benefit Plan (whether or not qualified
under Section 401(a) of the Code) if Executive had:

(1)           become fully vested in all such benefits to the extent that such
benefits are unvested as of the Termination Date,

(2)           attained as of the Termination Date an age that is three years
greater than Executive’s actual age,

(3)           accrued a number of years of service (for purposes of determining
the amount of such benefits, entitlement to early retirement benefits, and all
other purposes of such defined benefit plans) that is three years greater than
the number of years of service actually accrued by Executive as of the
Termination Date, and

 

16

--------------------------------------------------------------------------------


 

(4)           received the lump-sum severance benefits specified in Section
4.1(a) (excluding all LTIP Bonuses, and all amounts in respect of Stock Options
or Restricted Shares, if any) as covered compensation in equal monthly
installments during the three year period following Termination of Employment,

minus

(ii)           the sum of (x) the Lump-Sum Values of the Maximum Annuity
benefits vested and payable (whether currently or at some future date) to
Executive under each defined benefit Plan that is qualified under Section 401(a)
of the Code and (y) the aggregate amounts simultaneously or previously paid
(whether pursuant to Section 2.4 or otherwise) to Executive under the defined
benefit Plans (whether or not qualified under Section 401(a) of the Code)
described in clause (i) of this Section 4.1(b).

Such lump-sum amount shall be paid no more than five business days after the
date of Termination of Employment.


(C)           (I) ON THE DATE OF TERMINATION OF EMPLOYMENT, ALL OF EXECUTIVE’S
UNVESTED STOCK OPTIONS THEN OUTSTANDING (WHETHER GRANTED BEFORE OR AFTER THE
AGREEMENT DATE) SHALL IMMEDIATELY BECOME FULLY VESTED AND EXERCISABLE, AND (II)
ALL OF EXECUTIVE’S RESTRICTED SHARES THEN OUTSTANDING SHALL IMMEDIATELY BECOME
FULLY VESTED AND NONFORFEITABLE.  THIS SECTION 4.1(C) AMENDS ALL AWARD
AGREEMENTS DATED AS OF ANY DATE BEFORE THE AGREEMENT DATE.


(D)           ALL OF EXECUTIVE’S THEN-OUTSTANDING STOCK OPTIONS THAT WERE
GRANTED AFTER THE AGREEMENT DATE, WHETHER VESTED ON OR BEFORE THE DATE OF
TERMINATION OF EMPLOYMENT, SHALL THEREAFTER REMAIN EXERCISABLE UNTIL THE LAST TO
OCCUR OF (X) THE FIRST ANNIVERSARY OF THE DATE OF TERMINATION OF EMPLOYMENT, AND
(Y) ANY PERIOD PROVIDED IN THE APPLICABLE STOCK OPTION AGREEMENT OR STOCK OPTION
PLAN AS THEN IN EFFECT, BUT IN NO EVENT SHALL SUCH PERIOD OF EXERCISABILITY
CONTINUE AFTER THE EARLIER OF (I) THE DATE ON WHICH SUCH STOCK OPTIONS WOULD
HAVE EXPIRED IF EXECUTIVE HAD REMAINED AN EMPLOYEE OF THE COMPANY, OR (II) THE
TENTH ANNIVERSARY OF THE ORIGINAL DATE OF THE STOCK OPTION GRANT.


(E)           WITHIN FIVE BUSINESS DAYS AFTER DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT, THE COMPANY SHALL DELIVER TO EXECUTIVE CERTIFICATES FOR ALL
RESTRICTED SHARES THERETOFORE HELD BY OR ON BEHALF OF THE COMPANY.


(F)            THE COMPANY SHALL PAY ON BEHALF OF EXECUTIVE ALL REASONABLE FEES
AND COSTS CHARGED BY THE OUTPLACEMENT FIRM SELECTED BY EXECUTIVE TO PROVIDE
OUTPLACEMENT SERVICES TO EXECUTIVE THAT ARE INCURRED NO LATER THAN THE END OF
THE SECOND YEAR FOLLOWING THE YEAR IN WHICH THE TERMINATION OF EMPLOYMENT
OCCURS.


(G)           DURING THE PERIOD OF TIME WHICH EXECUTIVE WOULD BE ENTITLED TO
CONTINUATION COVERAGE UNDER A COMPANY-SPONSORED GROUP HEALTH PLAN UNDER SECTION
4980 OF THE CODE OR SUCH LATER DATE AS ANY PLAN MAY SPECIFY, THE COMPANY SHALL
CONTINUE TO MAKE AVAILABLE TO EXECUTIVE AND EXECUTIVE’S FAMILY WELFARE BENEFITS
(INCLUDING MEDICAL,

 

17

--------------------------------------------------------------------------------


 


PRESCRIPTION, DENTAL, DISABILITY, SALARY CONTINUANCE, INDIVIDUAL LIFE, GROUP
LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT INSURANCE PLANS AND PROGRAMS) THAT
ARE AT LEAST AS FAVORABLE AS THE MOST FAVORABLE PLANS OF THE COMPANY APPLICABLE
TO OTHER PEER EXECUTIVES AND THEIR FAMILIES AS OF THE TERMINATION DATE, BUT
WHICH ARE IN NO EVENT LESS FAVORABLE THAN THE MOST FAVORABLE PLANS OF THE
COMPANY APPLICABLE TO OTHER PEER EXECUTIVES AND THEIR FAMILIES DURING THE 90-DAY
PERIOD IMMEDIATELY BEFORE THE EFFECTIVE DATE.  THE COST OF SUCH WELFARE
BENEFITS, INCLUDING CONTINUATION COVERAGE REQUIRED BY SECTION 4980 OF THE CODE
(“COBRA”), TO EXECUTIVE SHALL NOT EXCEED THE COST OF SUCH BENEFITS TO EXECUTIVE
IMMEDIATELY BEFORE THE TERMINATION DATE OR, IF LESS, THE EFFECTIVE DATE. 
EXECUTIVE’S RIGHTS UNDER THIS SECTION SHALL BE CO-EXTENSIVE WITH ANY
POST-TERMINATION CONTINUATION COVERAGE EXECUTIVE MAY HAVE PURSUANT TO APPLICABLE
LAW, INCLUDING COBRA,.  ACCORDINGLY, IN ORDER TO RECEIVE THIS COVERAGE,
EXECUTIVE SHALL TIMELY ELECT CONTINUATION COVERAGE UNDER COBRA FOR EXECUTIVE AND
EXECUTIVE’S COVERED DEPENDENTS.  NOTWITHSTANDING ANY OF THE ABOVE, SUCH WELFARE
BENEFITS SHALL BE SECONDARY TO ANY SIMILAR WELFARE BENEFITS PROVIDED BY
EXECUTIVE’S SUBSEQUENT EMPLOYER AS PROVIDED IN THE PLANS.


4.2             IF BY THE COMPANY FOR CAUSE.  IF THE COMPANY TERMINATES
EXECUTIVE’S EMPLOYMENT FOR CAUSE DURING THE POST-CHANGE PERIOD, THE COMPANY’S
SOLE OBLIGATION TO EXECUTIVE UNDER SECTIONS 2.1 AND 2.2 AND THIS ARTICLE SHALL
BE TO PAY EXECUTIVE A LUMP-SUM CASH AMOUNT EQUAL TO ALL ACCRUED OBLIGATIONS
DETERMINED AS OF THE TERMINATION DATE.


4.3           IF BY EXECUTIVE OTHER THAN FOR GOOD REASON.  IF EXECUTIVE
TERMINATES EMPLOYMENT DURING THE POST-CHANGE PERIOD OTHER THAN FOR GOOD REASON,
DISABILITY OR DEATH, THE COMPANY’S SOLE OBLIGATION TO EXECUTIVE UNDER SECTIONS
2.1 AND 2.2 AND THIS ARTICLE SHALL BE TO PAY EXECUTIVE A LUMP-SUM CASH AMOUNT
EQUAL TO ALL ACCRUED OBLIGATIONS DETERMINED AS OF THE TERMINATION DATE.


4.4           IF BY THE COMPANY FOR DISABILITY.  IF THE COMPANY TERMINATES
EXECUTIVE’S EMPLOYMENT BY REASON OF EXECUTIVE’S DISABILITY DURING THE
POST-CHANGE PERIOD, THE COMPANY’S SOLE OBLIGATION TO EXECUTIVE UNDER SECTIONS
2.1 AND 2.2 AND THIS ARTICLE SHALL BE AS FOLLOWS:


(A)           TO PAY EXECUTIVE A LUMP-SUM CASH AMOUNT EQUAL TO ALL ACCRUED
OBLIGATIONS DETERMINED AS OF THE TERMINATION DATE, AND


(B)           TO PROVIDE EXECUTIVE DISABILITY AND OTHER BENEFITS AFTER THE
TERMINATION DATE THAT ARE NOT LESS FAVORABLE TO EXECUTIVE THAN THE MOST
FAVORABLE OF SUCH BENEFITS THEN AVAILABLE UNDER PLANS OF THE COMPANY TO DISABLED
PEER EXECUTIVES OF THE COMPANY.

Such disability and other benefits shall also be not materially less favorable,
in the aggregate, to Executive than the most favorable of the disability and
other benefits available to Executive under such Plans in effect at any time
during the 90-day period immediately preceding the Effective Date.


4.5             IF UPON DEATH.  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
REASON OF EXECUTIVE’S DEATH DURING THE POST-CHANGE PERIOD, THE COMPANY’S SOLE
OBLIGATIONS TO EXECUTIVE UNDER SECTIONS 2.1 AND 2.2 AND THIS ARTICLE SHALL BE AS
FOLLOWS:

 

18

--------------------------------------------------------------------------------


 


(A)           TO PAY EXECUTIVE’S ESTATE OR BENEFICIARY A LUMP-SUM CASH AMOUNT
EQUAL TO ALL ACCRUED OBLIGATIONS; AND


(B)           TO PROVIDE EXECUTIVE’S ESTATE OR BENEFICIARY SURVIVOR AND OTHER
BENEFITS THAT ARE NOT LESS THAN THE MOST FAVORABLE SURVIVOR AND OTHER BENEFITS
THEN AVAILABLE UNDER PLANS OF THE COMPANY TO THE ESTATES OR THE SURVIVING
FAMILIES OF PEER EXECUTIVES OF THE COMPANY.

Such survivor benefits shall also be no less favorable, in the aggregate, than
the most favorable of the survivor benefits available to Executive under such
Plans in effect at any time during the 90-day period immediately preceding the
Effective Date.


4.6           AMOUNT CONTESTED.


(A)           IN THE EVENT OF ANY DISPUTE BETWEEN THE COMPANY AND EXECUTIVE AS
TO THE NATURE OR EXTENT OF THE COMPANY’S OBLIGATION TO MAKE ANY PAYMENTS OR
PROVIDE OTHER BENEFITS TO EXECUTIVE OR EXECUTIVE’S FAMILY PURSUANT TO SECTIONS
4.1 OR 2.4, EXECUTIVE SHALL HAVE THE RIGHT, EXERCISABLE BY WRITTEN NOTICE GIVEN
TO THE COMPANY WITHIN 90 DAYS AFTER THE EXECUTIVE BELIEVES A PAYMENT OR
PROVISION OF BENEFITS SHOULD HAVE OCCURRED, TO OBTAIN, WITHIN 30 DAYS AFTER THE
COMPANY’S RECEIPT OF EXECUTIVE’S DEMAND THEREFOR, A WRITTEN CERTIFICATE PREPARED
BY THE COMPANY AND CERTIFIED BY ALLSTATE’S INDEPENDENT AUDITORS (A “SECTION 4.6
CERTIFICATE”). THE SECTION 4.6 CERTIFICATE SHALL SPECIFY IN DETAIL EITHER (I)
THE AMOUNT AND NATURE OF EACH PAYMENT OR OTHER BENEFIT THAT THE COMPANY BELIEVES
IS THEN DUE AND OWING TO EXECUTIVE PURSUANT TO SECTION 2.4 OR 4.1, AS
APPLICABLE, OR (II) IF THE COMPANY ASSERTS THAT THE CONDITIONS TO EXECUTIVE’S
ENTITLEMENT TO SEVERANCE OR OTHER BENEFITS PURSUANT TO SECTION 4.1 OR 2.4, AS
APPLICABLE, HAVE FOR ANY REASON NOT BEEN SATISFIED, THE AMOUNT AND NATURE OF
EACH PAYMENT OR OTHER BENEFIT THAT THE COMPANY BELIEVES WOULD BE DUE AND OWING
TO EXECUTIVE PURSUANT TO SECTION 4.1 OR 2.4, AS APPLICABLE, IF ALL OF SUCH
APPLICABLE CONDITIONS HAD BEEN FULLY SATISFIED.  EXECUTIVE MAY NOT DEMAND MORE
THAN ONE SECTION 4.6 CERTIFICATE IN RESPECT OF HIS RIGHTS UNDER SECTION 4.1 OR
MORE THAN ONE SECTION 4.6 CERTIFICATE IN RESPECT OF HIS RIGHTS UNDER
SECTION 2.4.


(B)           EACH SECTION 4.6 CERTIFICATE SHALL INCLUDE SCHEDULES THAT SPECIFY
IN DETAIL HOW EACH AMOUNT OR OTHER BENEFIT SPECIFIED THEREIN WAS COMPUTED,
TOGETHER WITH APPROPRIATE REFERENCES TO SPECIFIC PROVISIONS OF THIS AGREEMENT OR
OF ANY APPLICABLE PLANS OR POLICIES OF THE COMPANY, COPIES OF WHICH PLANS OR
POLICIES SHALL BE ATTACHED TO SUCH SCHEDULES.


(C)           THE COMPANY SHALL BE PRECLUDED FROM ASSERTING THAT ANY PORTION OF
THE PAYMENTS OR OTHER BENEFITS DUE TO EXECUTIVE PURSUANT TO SECTION 4.1 OR 2.4,
AS APPLICABLE, IS LESS THAN THE AMOUNT SPECIFIED IN THE SECTION 4.6 CERTIFICATE.
THE SECTION 4.6 CERTIFICATE SHALL IN NO EVENT BE BINDING ON EXECUTIVE AND
EXECUTIVE SHALL HAVE THE RIGHT TO ASSERT THAT ANY OR ALL OF THE PAYMENTS OR
OTHER BENEFITS TO BE PROVIDED PURSUANT TO SECTION 4.1 OR 2.4 ARE GREATER THAN OR
DIFFERENT FROM THOSE SPECIFIED IN THE SECTION 4.6 CERTIFICATE.

 

19

--------------------------------------------------------------------------------


 


(D)           IF THE COMPANY SHALL FOR ANY REASON FAIL TO DELIVER TO EXECUTIVE A
SECTION 4.6 CERTIFICATE IN COMPLIANCE WITH THIS SECTION WITHIN 30 DAYS AFTER THE
COMPANY’S RECEIPT OF EXECUTIVE’S WRITTEN DEMAND THEREFOR, EXECUTIVE’S
DETERMINATION OF THE AMOUNT AND NATURE OF PAYMENTS OR OTHER BENEFITS DUE TO
EXECUTIVE (I) PURSUANT TO SECTION 4.1 AND SET FORTH IN AN EXECUTIVE’S SEVERANCE
DETERMINATION (AS DEFINED BELOW) OR (II) PURSUANT TO SECTION 2.4 AND SET FORTH
IN AN EXECUTIVE’S DEFERRED COMPENSATION DETERMINATION (AS DEFINED BELOW) SHALL
BE CONCLUSIVE AND BINDING FOR ALL PURPOSES OF THIS AGREEMENT UNLESS THE COMPANY
SHALL ESTABLISH, BY CLEAR AND CONVINCING EVIDENCE, THAT EXECUTIVE’S SEVERANCE
DETERMINATION OR EXECUTIVE’S DEFERRED COMPENSATION DETERMINATION, AS APPLICABLE,
IS INCORRECT AND THAT A DIFFERENT AMOUNT (WHICH MAY BE ZERO OR A POSITIVE
AMOUNT) OR NATURE OF PAYMENTS OR OTHER BENEFITS IS CORRECT.  “EXECUTIVE’S
SEVERANCE DETERMINATION” MEANS AN OPINION OF NATIONALLY RECOGNIZED EXECUTIVE
COMPENSATION COUNSEL TO THE EFFECT THAT THE AMOUNT AND NATURE OF SEVERANCE AND
OTHER BENEFITS DUE TO EXECUTIVE PURSUANT TO SECTION 4.1 IS THE AMOUNT AND NATURE
THAT A COURT OF COMPETENT JURISDICTION, BASED ON A FINAL JUDGMENT NOT SUBJECT TO
FURTHER APPEAL, IS MOST LIKELY TO DECIDE TO HAVE BEEN CALCULATED IN ACCORDANCE
WITH THIS AGREEMENT AND APPLICABLE LAW.  “EXECUTIVE’S DEFERRED COMPENSATION
DETERMINATION” MEANS AN OPINION OF NATIONALLY RECOGNIZED EXECUTIVE COMPENSATION
COUNSEL TO THE EFFECT THAT THE AMOUNT OF PAYMENTS DUE TO EXECUTIVE PURSUANT TO
SECTION 2.4 IS THE AMOUNT THAT A COURT OF COMPETENT JURISDICTION, BASED ON A
FINAL JUDGMENT NOT SUBJECT TO FURTHER APPEAL, IS MOST LIKELY TO DECIDE TO HAVE
BEEN CALCULATED IN ACCORDANCE WITH THIS AGREEMENT AND APPLICABLE LAW.

 


ARTICLE V.
CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY


5.1           GROSS-UP FOR CERTAIN TAXES.


(A)           IF IT IS DETERMINED BY ALLSTATE’S INDEPENDENT AUDITORS THAT ANY
MONETARY OR OTHER BENEFIT RECEIVED OR DEEMED RECEIVED BY EXECUTIVE FROM THE
COMPANY OR ANY AFFILIATE PURSUANT TO THIS AGREEMENT OR OTHERWISE, WHETHER OR NOT
IN CONNECTION WITH A CHANGE OF CONTROL (SUCH MONETARY OR OTHER BENEFITS
COLLECTIVELY, THE “POTENTIAL PARACHUTE PAYMENTS”), IS OR WILL BECOME SUBJECT TO
ANY EXCISE TAX UNDER SECTION 4999 OF THE CODE OR ANY SIMILAR TAX UNDER ANY
UNITED STATES FEDERAL, STATE, LOCAL OR OTHER LAW OTHER THAN SECTION 409A OF THE
CODE (SUCH EXCISE TAX AND ALL SUCH SIMILAR TAXES COLLECTIVELY, “EXCISE TAXES”),
THEN THE COMPANY SHALL, SUBJECT TO SECTIONS 5.6 AND 5.7, WITHIN FIVE BUSINESS
DAYS AFTER SUCH DETERMINATION, PAY EXECUTIVE AN AMOUNT (THE “GROSS-UP PAYMENT”)
EQUAL TO THE PRODUCT OF:

(i)        the amount of such Excise Taxes

multiplied by

(ii)       the Gross-Up Multiple (as defined in Section 5.4).

 

20

--------------------------------------------------------------------------------


 

The Gross-Up Payment is intended to compensate Executive for all Excise Taxes
payable by Executive with respect to Potential Parachute Payments and all Taxes
or Excise Taxes payable by Executive with respect to the Gross-Up Payment.  The
Company shall not compensate Executive for any taxes, penalties or interest
related to Section 409A of the Code payable by Executive.


(B)           THE DETERMINATION OF ALLSTATE’S INDEPENDENT AUDITORS DESCRIBED IN
SECTION 5.1(A), INCLUDING THE DETAILED CALCULATIONS OF THE AMOUNTS OF THE
POTENTIAL PARACHUTE PAYMENTS, EXCISE TAXES AND GROSS-UP PAYMENT AND THE
ASSUMPTIONS RELATING THERETO, SHALL BE SET FORTH IN A WRITTEN CERTIFICATE OF
SUCH AUDITORS (THE “COMPANY CERTIFICATE”) DELIVERED TO EXECUTIVE.  EXECUTIVE OR
THE COMPANY MAY AT ANY TIME REQUEST THE PREPARATION AND DELIVERY TO EXECUTIVE OF
A COMPANY CERTIFICATE.  THE COMPANY SHALL CAUSE THE COMPANY CERTIFICATE TO BE
DELIVERED TO EXECUTIVE AS SOON AS REASONABLY POSSIBLE AFTER SUCH REQUEST.


5.2             DETERMINATION BY EXECUTIVE.


(A)           IF (I) THE COMPANY SHALL FAIL TO DELIVER A COMPANY CERTIFICATE TO
EXECUTIVE WITHIN 30 DAYS AFTER ITS RECEIPT OF HIS WRITTEN REQUEST THEREFOR, OR
(II) WITHIN 90 DAYS AFTER EXECUTIVE’S RECEIPT OF A COMPANY CERTIFICATE,
EXECUTIVE PROVIDES NOTICE TO COMPANY THAT EXECUTIVE DISPUTES EITHER (X) THE
AMOUNT OF THE GROSS-UP PAYMENT SET FORTH THEREIN OR (Y) THE DETERMINATION SET
FORTH THEREIN TO THE EFFECT THAT NO GROSS-UP PAYMENT IS DUE BY REASON OF SECTION
5.7 OR OTHERWISE, AND EXECUTIVE TAKES FURTHER MEASURES WITHIN 180 DAYS TO
ENFORCE THE GROSS-UP PAYMENT, THEN EXECUTIVE MAY ELECT TO REQUIRE THE COMPANY TO
PAY A GROSS-UP PAYMENT IN THE AMOUNT DETERMINED BY EXECUTIVE AS SET FORTH IN AN
EXECUTIVE COUNSEL OPINION (AS DEFINED IN SECTION 5.5).  ANY SUCH DEMAND BY
EXECUTIVE SHALL BE MADE BY DELIVERY TO THE COMPANY OF A WRITTEN NOTICE THAT
SPECIFIES THE GROSS-UP PAYMENT DETERMINED BY EXECUTIVE (TOGETHER WITH THE
DETAILED CALCULATIONS OF THE AMOUNTS OF POTENTIAL PARACHUTE PAYMENTS, EXCISE
TAXES AND GROSS-UP PAYMENT AND THE ASSUMPTIONS RELATING THERETO) AND AN
EXECUTIVE COUNSEL OPINION REGARDING SUCH GROSS-UP PAYMENT (SUCH WRITTEN NOTICE
AND OPINION COLLECTIVELY, THE “EXECUTIVE’S GROSS-UP DETERMINATION”).  WITHIN 30
DAYS AFTER DELIVERY OF AN EXECUTIVE’S GROSS-UP DETERMINATION TO THE COMPANY, THE
COMPANY SHALL EITHER (I) PAY EXECUTIVE THE GROSS-UP PAYMENT SET FORTH IN THE
EXECUTIVE’S GROSS-UP DETERMINATION (LESS THE PORTION THEREOF, IF ANY, PREVIOUSLY
PAID TO EXECUTIVE BY THE COMPANY) OR (II) DELIVER TO EXECUTIVE A COMPANY
CERTIFICATE AND A COMPANY COUNSEL OPINION (AS DEFINED IN SECTION 5.5), AND PAY
EXECUTIVE THE GROSS-UP PAYMENT SPECIFIED IN SUCH COMPANY CERTIFICATE.  IF FOR
ANY REASON THE COMPANY FAILS TO COMPLY WITH THE PRECEDING SENTENCE, THE GROSS-UP
PAYMENT SPECIFIED IN THE EXECUTIVE’S GROSS-UP DETERMINATION SHALL BE CONTROLLING
FOR ALL PURPOSES.


(B)           IF EXECUTIVE DOES NOT REQUEST A COMPANY CERTIFICATE, AND THE
COMPANY DOES NOT DELIVER A COMPANY CERTIFICATE TO EXECUTIVE, THEN (I) THE
COMPANY SHALL, FOR PURPOSES OF SECTION 5.7, BE DEEMED TO HAVE DETERMINED THAT NO
GROSS-UP PAYMENT IS DUE AND (II) EXECUTIVE SHALL NOT PAY ANY EXCISE TAXES IN
RESPECT OF POTENTIAL PARACHUTE PAYMENTS EXCEPT IN ACCORDANCE WITH SECTIONS
5.6(A) OR (D).

 

21

--------------------------------------------------------------------------------

 


5.3               ADDITIONAL GROSS-UP AMOUNTS.  IF FOR ANY REASON (WHETHER
PURSUANT TO SUBSEQUENTLY ENACTED PROVISIONS OF THE CODE OTHER THAN SECTION 409A
OF THE CODE, FINAL REGULATIONS OR PUBLISHED RULINGS OF THE IRS, A FINAL JUDGMENT
OF A COURT OF COMPETENT JURISDICTION, A DETERMINATION OF THE COMPANY’S
INDEPENDENT AUDITORS SET FORTH IN A COMPANY CERTIFICATE OR, SUBJECT TO THE LAST
TWO SENTENCES OF SECTION 5.2(A), AN EXECUTIVE’S GROSS-UP DETERMINATION) IT IS
LATER DETERMINED THAT THE AMOUNT OF EXCISE TAXES PAYABLE BY EXECUTIVE IS GREATER
THAN THE AMOUNT DETERMINED BY THE COMPANY OR EXECUTIVE PURSUANT TO SECTION 5.1
OR 5.2, AS APPLICABLE, THEN THE COMPANY SHALL, SUBJECT TO SECTIONS 5.6 AND 5.7,
PAY EXECUTIVE WITHIN 30 DAYS AFTER THE DETERMINATION AN AMOUNT (WHICH SHALL ALSO
BE DEEMED A GROSS-UP PAYMENT) EQUAL TO THE PRODUCT OF:


(A)           THE SUM OF (I) SUCH ADDITIONAL EXCISE TAXES AND (II) ANY INTEREST,
PENALTIES, EXPENSES OR OTHER COSTS INCURRED BY EXECUTIVE AS A RESULT OF HAVING
TAKEN A POSITION IN ACCORDANCE WITH A DETERMINATION MADE PURSUANT TO SECTION 5.1
OR 5.2, AS APPLICABLE,

multiplied by


(B)           THE GROSS-UP MULTIPLE.


5.4             GROSS-UP MULTIPLE.  THE “GROSS-UP MULTIPLE” SHALL EQUAL A
FRACTION, THE NUMERATOR OF WHICH IS ONE (1.0), AND THE DENOMINATOR OF WHICH IS
ONE (1.0) MINUS THE LESSER OF (I) THE SUM, EXPRESSED AS A DECIMAL FRACTION, OF
THE EFFECTIVE AFTER-TAX MARGINAL RATES OF ALL TAXES AND ANY EXCISE TAXES
APPLICABLE TO THE GROSS-UP PAYMENT OR (II) 0.80, IT BEING INTENDED THAT THE
GROSS-UP MULTIPLE SHALL IN NO EVENT EXCEED FIVE (5.0).  (IF DIFFERENT RATES OF
TAX ARE APPLICABLE TO VARIOUS PORTIONS OF A GROSS-UP PAYMENT, THE WEIGHTED
AVERAGE OF SUCH RATES SHALL BE USED.)  FOR PURPOSES OF THIS SECTION, EXECUTIVE
SHALL BE DEEMED TO BE SUBJECT TO THE HIGHEST EFFECTIVE AFTER-TAX MARGINAL RATE
OF TAXES.


5.5             OPINION OF COUNSEL.  “EXECUTIVE COUNSEL OPINION” MEANS AN
OPINION OF NATIONALLY RECOGNIZED EXECUTIVE COMPENSATION COUNSEL TO THE EFFECT
(I) THAT THE AMOUNT OF THE GROSS-UP PAYMENT DETERMINED BY EXECUTIVE PURSUANT TO
SECTION 5.2 IS THE AMOUNT THAT A COURT OF COMPETENT JURISDICTION, BASED ON A
FINAL JUDGMENT NOT SUBJECT TO FURTHER APPEAL, IS MOST LIKELY TO DECIDE TO HAVE
BEEN CALCULATED IN ACCORDANCE WITH THIS ARTICLE AND APPLICABLE LAW AND (II) IF
THE COMPANY HAS PREVIOUSLY DELIVERED A COMPANY CERTIFICATE TO EXECUTIVE, THAT
THERE IS NO REASONABLE BASIS OR NO SUBSTANTIAL AUTHORITY FOR THE CALCULATION OF
THE GROSS-UP PAYMENT SET FORTH IN THE COMPANY CERTIFICATE. “COMPANY COUNSEL
OPINION” MEANS AN OPINION OF NATIONALLY RECOGNIZED EXECUTIVE COMPENSATION
COUNSEL TO THE EFFECT THAT (I) THE AMOUNT OF THE GROSS-UP PAYMENT SET FORTH IN
THE COMPANY CERTIFICATE IS THE AMOUNT THAT A COURT OF COMPETENT JURISDICTION,
BASED ON A FINAL JUDGMENT NOT SUBJECT TO FURTHER APPEAL, IS MOST LIKELY TO
DECIDE TO HAVE BEEN CALCULATED IN ACCORDANCE WITH THIS ARTICLE AND APPLICABLE
LAW AND (II) FOR PURPOSES OF SECTION 6662 OF THE CODE, EXECUTIVE HAS SUBSTANTIAL
AUTHORITY TO REPORT ON HIS FEDERAL INCOME TAX RETURN THE AMOUNT OF EXCISE TAXES
SET FORTH IN THE COMPANY CERTIFICATE.

 

22

--------------------------------------------------------------------------------


 


5.6             AMOUNT INCREASED OR CONTESTED.


(A)           EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING (AN “EXECUTIVE’S
NOTICE”) OF ANY CLAIM BY THE IRS OR OTHER TAXING AUTHORITY (AN “IRS CLAIM”)
THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY EXECUTIVE OF EXCISE TAXES IN
RESPECT OF POTENTIAL PARACHUTE PAYMENTS IN AN AMOUNT IN EXCESS OF THE AMOUNT OF
SUCH EXCISE TAXES DETERMINED IN ACCORDANCE WITH SECTION 5.1 OR 5.2, AS
APPLICABLE.  EXECUTIVE’S NOTICE SHALL INCLUDE THE NATURE AND AMOUNT OF SUCH IRS
CLAIM, THE DATE ON WHICH SUCH IRS CLAIM IS DUE TO BE PAID (THE “IRS CLAIM
DEADLINE), AND A COPY OF ALL NOTICES AND OTHER DOCUMENTS OR CORRESPONDENCE
RECEIVED BY EXECUTIVE IN RESPECT OF SUCH IRS CLAIM.  EXECUTIVE SHALL GIVE THE
EXECUTIVE’S NOTICE AS SOON AS PRACTICABLE, BUT NO LATER THAN THE EARLIER OF (I)
10 BUSINESS DAYS AFTER EXECUTIVE FIRST OBTAINS ACTUAL KNOWLEDGE OF SUCH IRS
CLAIM OR (II) FIVE BUSINESS DAYS BEFORE THE IRS CLAIM DEADLINE; PROVIDED,
HOWEVER, THAT ANY FAILURE TO GIVE SUCH EXECUTIVE’S NOTICE SHALL AFFECT THE
COMPANY’S OBLIGATIONS UNDER THIS ARTICLE ONLY TO THE EXTENT THAT THE COMPANY IS
ACTUALLY PREJUDICED BY SUCH FAILURE.  IF AT LEAST ONE BUSINESS DAY BEFORE THE
IRS CLAIM DEADLINE THE COMPANY SHALL:

(i)            deliver to Executive a Company Certificate to the effect that the
IRS Claim has been reviewed by the Company’s independent auditors and,
notwithstanding the IRS Claim, the amount of Excise Taxes, interest or penalties
payable by Executive is less than the amount specified in the IRS Claim,

(ii)           pay to Executive an amount (which shall also be deemed a Gross-Up
Payment) equal to the positive difference between the product of (x) the amount
of Excise Taxes, interest and penalties specified in the Company Certificate, if
any, multiplied by (y) the Gross-Up Multiple, less the portion of such product,
if any, previously paid to Executive by the Company, and

(iii)          direct Executive pursuant to Section 5.6(d) to contest the
balance of the IRS Claim,

then Executive shall pay only the amount, if any, of Excise Taxes, interest and
penalties specified in the Company Certificate.  In no event shall Executive pay
an IRS Claim earlier than 30 days after having given an Executive’s Notice to
the Company (or, if sooner, the IRS Claim Deadline).


(B)           AT ANY TIME AFTER THE PAYMENT BY EXECUTIVE OF ANY AMOUNT OF EXCISE
TAXES OR RELATED INTEREST OR PENALTIES IN RESPECT OF POTENTIAL PARACHUTE
PAYMENTS (WHETHER OR NOT SUCH AMOUNT WAS BASED ON A COMPANY CERTIFICATE, AN
EXECUTIVE’S GROSS-UP DETERMINATION OR AN IRS CLAIM), THE COMPANY MAY IN ITS
DISCRETION REQUIRE EXECUTIVE TO PURSUE A CLAIM FOR A REFUND (A “REFUND CLAIM”)
OF ALL OR ANY PORTION OF SUCH EXCISE TAXES, INTEREST OR PENALTIES AS THE COMPANY
MAY SPECIFY BY WRITTEN NOTICE TO EXECUTIVE.


(C)           IF THE COMPANY NOTIFIES EXECUTIVE IN WRITING THAT THE COMPANY
DESIRES EXECUTIVE TO CONTEST AN IRS CLAIM OR TO PURSUE A REFUND CLAIM, EXECUTIVE
SHALL:

 

23

--------------------------------------------------------------------------------


 

(i)            give the Company all information that it reasonably requests in
writing from time to time relating to such IRS Claim or Refund Claim, as
applicable,

(ii)           take such action in connection with such IRS Claim or Refund
Claim (as applicable) as the Company reasonably requests in writing from time to
time, including accepting legal representation with respect thereto by an
attorney selected by the Company, subject to the approval of Executive (which
approval shall not be unreasonably withheld or delayed),

(iii)          cooperate with the Company in good faith to contest such IRS
Claim or pursue such Refund Claim, as applicable,

(iv)          permit the Company to participate in any proceedings relating to
such IRS Claim or Refund Claim, as applicable, and

(v)           contest such IRS Claim or prosecute Refund Claim (as applicable)
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company may from time
to time determine in its discretion.

The Company shall control all proceedings in connection with such IRS Claim or
Refund Claim (as applicable) and in its discretion may cause Executive to pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the IRS or other taxing authority in respect of such IRS Claim
or Refund Claim (as applicable); provided that (i) any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
relating to the IRS Claim is limited solely to such IRS Claim, (ii) the
Company’s control of the IRS Claim or Refund Claim (as applicable) shall be
limited to issues with respect to which a Gross-Up Payment would be payable, and
(iii) Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the IRS or other taxing authority.


(D)           THE COMPANY MAY AT ANY TIME IN ITS DISCRETION DIRECT EXECUTIVE TO
(I) CONTEST THE IRS CLAIM IN ANY LAWFUL MANNER OR (II) PAY THE AMOUNT SPECIFIED
IN AN IRS CLAIM AND PURSUE A REFUND CLAIM; PROVIDED, HOWEVER, THAT IF THE
COMPANY DIRECTS EXECUTIVE TO PAY AN IRS CLAIM AND PURSUE A REFUND CLAIM, THE
COMPANY SHALL ADVANCE THE AMOUNT OF SUCH PAYMENT TO EXECUTIVE ON AN
INTEREST-FREE BASIS AND SHALL INDEMNIFY EXECUTIVE, ON AN AFTER-TAX BASIS, FOR
ANY TAXES, EXCISE TAXES AND RELATED INTEREST OR PENALTIES IMPOSED WITH RESPECT
TO SUCH ADVANCE.


(E)           THE COMPANY SHALL PAY DIRECTLY ALL LEGAL, ACCOUNTING AND OTHER
COSTS AND EXPENSES (INCLUDING ADDITIONAL INTEREST AND PENALTIES) INCURRED BY THE
COMPANY OR EXECUTIVE IN CONNECTION WITH ANY IRS CLAIM OR REFUND CLAIM, AS
APPLICABLE, AND SHALL INDEMNIFY EXECUTIVE, ON AN AFTER-TAX BASIS, FOR ANY TAXES,
EXCISE TAXES AND RELATED INTEREST AND PENALTIES IMPOSED AS A RESULT OF SUCH
PAYMENT OF COSTS AND EXPENSES.

 

24

--------------------------------------------------------------------------------


 


5.7             LIMITATIONS ON GROSS-UP PAYMENTS.


(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE V, IF THE
AGGREGATE AFTER-TAX AMOUNT (AS DEFINED BELOW) OF THE POTENTIAL PARACHUTE
PAYMENTS AND GROSS-UP PAYMENT THAT, BUT FOR THIS SECTION 5.7, WOULD BE PAYABLE
TO EXECUTIVE, DOES NOT EXCEED 110% OF THE AFTER-TAX FLOOR AMOUNT (AS DEFINED
BELOW), THEN NO GROSS-UP PAYMENT SHALL BE MADE TO EXECUTIVE AND THE AGGREGATE
AMOUNT OF POTENTIAL PARACHUTE PAYMENTS PAYABLE TO EXECUTIVE SHALL BE REDUCED
(BUT NOT BELOW THE FLOOR AMOUNT) TO THE LARGEST AMOUNT THAT WOULD BOTH (I) NOT
CAUSE ANY EXCISE TAXES TO BE PAYABLE BY EXECUTIVE AND (II) NOT CAUSE ANY
POTENTIAL PARACHUTE PAYMENTS TO BECOME NONDEDUCTIBLE BY THE COMPANY BY REASON OF
SECTION 280G OF THE CODE (OR ANY SUCCESSOR PROVISION).  FOR PURPOSES OF THE
PRECEDING SENTENCE, EXECUTIVE SHALL BE DEEMED TO BE SUBJECT TO THE HIGHEST
EFFECTIVE AFTER-TAX MARGINAL RATE OF TAXES.


(B)           FOR PURPOSES OF THIS AGREEMENT:

(i)            “After-Tax Amount” means the portion of a specified amount that
would remain after payment of all Taxes and Excise Taxes paid or payable by
Executive in respect of such specified amount; and

(ii)           “Floor Amount” means the greatest pre-tax amount of Potential
Parachute Payments that could be paid to Executive without causing Executive to
become liable for any Excise Taxes in connection therewith; and

(iii)          “After-Tax Floor Amount” means the After-Tax Amount of the Floor
Amount.


5.8           REFUNDS.  IF, AFTER THE RECEIPT BY EXECUTIVE OF ANY PAYMENT OR
ADVANCE OF EXCISE TAXES BY THE COMPANY PURSUANT TO THIS ARTICLE, EXECUTIVE
RECEIVES ANY REFUND WITH RESPECT TO SUCH EXCISE TAXES, EXECUTIVE SHALL (SUBJECT
TO THE COMPANY’S COMPLYING WITH ANY APPLICABLE REQUIREMENTS OF SECTION 5.6)
PROMPTLY PAY THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST
PAID OR CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT
BY EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 5.6, A
DETERMINATION IS MADE THAT EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND WITH
RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF
ITS INTENT TO CONTEST SUCH DETERMINATION WITHIN 30 DAYS AFTER THE COMPANY
RECEIVES WRITTEN NOTICE OF SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE
FORGIVEN AND SHALL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE
SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO
BE PAID.  ANY CONTEST OF A DENIAL OF REFUND SHALL BE CONTROLLED BY SECTION 5.6.

 


ARTICLE VI.
EXPENSES AND INTEREST


6.1             LEGAL AND OTHER EXPENSES.


(A)           IF EXECUTIVE INCURS LEGAL FEES (INCLUDING FEES IN CONNECTION WITH
THE DELIVERY OF AN EXECUTIVE COUNSEL OPINION) OR OTHER EXPENSES (INCLUDING
EXPERT WITNESS

 

25

--------------------------------------------------------------------------------


 


AND ACCOUNTING FEES) IN AN EFFORT TO DETERMINE, SECURE, PRESERVE, ESTABLISH
ENTITLEMENT TO, OR OBTAIN BENEFITS UNDER THIS AGREEMENT (COLLECTIVELY, “LEGAL
AND OTHER EXPENSES”), THE COMPANY SHALL, REGARDLESS OF THE OUTCOME OF SUCH
EFFORT, PAY OR REIMBURSE EXECUTIVE FOR SUCH LEGAL AND OTHER EXPENSES IN
ACCORDANCE WITH SECTION 6.1(B).


(B)           ALL LEGAL AND OTHER EXPENSES SHALL BE PAID OR REIMBURSED ON A
MONTHLY BASIS WITHIN 10 DAYS AFTER ALLSTATE’S RECEIPT OF EXECUTIVE’S WRITTEN
REQUEST ACCOMPANIED BY EVIDENCE THAT SUCH LEGAL AND OTHER EXPENSES WERE
INCURRED.


(C)           IF EXECUTIVE DOES NOT PREVAIL (AFTER EXHAUSTION OF ALL AVAILABLE
JUDICIAL REMEDIES) IN RESPECT OF A CLAIM BY EXECUTIVE OR BY THE COMPANY
HEREUNDER, AND THE COMPANY ESTABLISHES BEFORE A COURT OF COMPETENT JURISDICTION,
BY CLEAR AND CONVINCING EVIDENCE, THAT EXECUTIVE HAD NO REASONABLE BASIS FOR HIS
CLAIM HEREUNDER, OR FOR HIS RESPONSE TO THE COMPANY’S CLAIM HEREUNDER, OR ACTED
IN BAD FAITH, NO FURTHER PAYMENT OF OR REIMBURSEMENT FOR LEGAL AND OTHER
EXPENSES SHALL BE DUE TO EXECUTIVE IN RESPECT OF SUCH CLAIM AND EXECUTIVE SHALL
REFUND ANY AMOUNTS PREVIOUSLY PAID OR REIMBURSED HEREUNDER WITH RESPECT TO SUCH
CLAIM.


6.2           INTEREST.  IF THE COMPANY DOES NOT PAY AN AMOUNT DUE TO EXECUTIVE
UNDER THIS AGREEMENT WITHIN FIVE BUSINESS DAYS AFTER SUCH AMOUNT FIRST BECAME
DUE AND OWING, INTEREST SHALL ACCRUE ON SUCH AMOUNT FROM THE DATE IT BECAME DUE
AND OWING UNTIL THE DATE OF PAYMENT AT AN ANNUAL RATE EQUAL TO 200 BASIS POINTS
ABOVE THE BASE COMMERCIAL LENDING RATE PUBLISHED IN THE WALL STREET JOURNAL IN
EFFECT FROM TIME TO TIME DURING THE PERIOD OF SUCH NONPAYMENT.

 


ARTICLE VII.
NO SET-OFF OR MITIGATION


7.1             NO SET-OFF BY COMPANY.  EXECUTIVE’S RIGHT TO RECEIVE WHEN DUE
THE PAYMENTS AND OTHER BENEFITS PROVIDED FOR UNDER THIS AGREEMENT IS ABSOLUTE,
UNCONDITIONAL AND SUBJECT TO NO SET-OFF, COUNTERCLAIM OR LEGAL OR EQUITABLE
DEFENSE.  TIME IS OF THE ESSENCE IN THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.  ANY CLAIM THAT THE COMPANY MAY HAVE AGAINST
EXECUTIVE, WHETHER FOR A BREACH OF THIS AGREEMENT OR OTHERWISE, SHALL BE BROUGHT
IN A SEPARATE ACTION OR PROCEEDING AND NOT AS PART OF ANY ACTION OR PROCEEDING
BROUGHT BY EXECUTIVE TO ENFORCE ANY RIGHTS AGAINST THE COMPANY UNDER THIS
AGREEMENT, EXCEPT IF (I) THE COMPANY’S CLAIM IS DETERMINED BY A COURT TO BE A
COMPULSORY COUNTERCLAIM UNDER APPLICABLE LAW OR (II) IF A COURT DETERMINES THAT
THE COMPANY WOULD OTHERWISE BE MATERIALLY PREJUDICED IF ITS CLAIM WERE TO BE
BROUGHT IN A SEPARATE ACTION.


7.2             NO MITIGATION.  EXECUTIVE SHALL NOT HAVE ANY DUTY TO MITIGATE
THE AMOUNTS PAYABLE BY THE COMPANY UNDER THIS AGREEMENT BY SEEKING NEW
EMPLOYMENT OR SELF-EMPLOYMENT FOLLOWING TERMINATION.  EXCEPT AS SPECIFICALLY
OTHERWISE PROVIDED IN THIS AGREEMENT, ALL AMOUNTS PAYABLE PURSUANT TO THIS
AGREEMENT SHALL BE PAID WITHOUT REDUCTION REGARDLESS OF ANY AMOUNTS OF SALARY,
COMPENSATION OR OTHER AMOUNTS THAT MAY BE PAID OR PAYABLE TO EXECUTIVE AS THE
RESULT OF EXECUTIVE’S EMPLOYMENT BY ANOTHER EMPLOYER OR SELF-EMPLOYMENT.

 

26

--------------------------------------------------------------------------------


 


ARTICLE VIII.
RESTRICTIVE COVENANTS


8.1             NON-COMPETITION.  IF EXECUTIVE REMAINS EMPLOYED BY THE COMPANY
ON THE EFFECTIVE DATE, EXECUTIVE SHALL NOT AT ANY TIME DURING THE PERIOD
BEGINNING ON THE EFFECTIVE DATE AND ENDING ON THE FIRST ANNIVERSARY OF THE
TERMINATION DATE, DIRECTLY OR INDIRECTLY, IN ANY CAPACITY:


(A)           ENGAGE OR PARTICIPATE IN, BECOME EMPLOYED BY, SERVE AS A DIRECTOR
OF, OR RENDER ADVISORY OR CONSULTING OR OTHER SERVICES IN CONNECTION WITH, ANY
COMPETITIVE BUSINESS; PROVIDED, HOWEVER, THAT THIS SECTION 8.1(A) SHALL NOT
PRECLUDE EXECUTIVE FROM BEING AN EMPLOYEE OF, OR CONSULTANT TO, ANY BUSINESS
UNIT OF A COMPETITIVE BUSINESS IF (I) SUCH BUSINESS UNIT DOES NOT QUALIFY AS A
COMPETITIVE BUSINESS IN ITS OWN RIGHT AND (II) EXECUTIVE DOES NOT HAVE ANY
DIRECT OR INDIRECT INVOLVEMENT IN, OR RESPONSIBILITY FOR, ANY OPERATIONS OF SUCH
COMPETITIVE BUSINESS THAT CAUSE IT TO QUALIFY AS A COMPETITIVE BUSINESS; OR


(B)           MAKE OR RETAIN ANY FINANCIAL INVESTMENT, WHETHER IN THE FORM OF
EQUITY OR DEBT, OR OWN ANY INTEREST, IN ANY COMPETITIVE BUSINESS; PROVIDED,
HOWEVER, THAT NOTHING IN THIS SUBSECTION SHALL RESTRICT EXECUTIVE FROM MAKING AN
INVESTMENT IN ANY COMPETITIVE BUSINESS IF SUCH INVESTMENT (I) REPRESENTS NO MORE
THAN 1% OF THE AGGREGATE MARKET VALUE OF THE OUTSTANDING CAPITAL STOCK OR DEBT
(AS APPLICABLE) OF SUCH COMPETITIVE BUSINESS, (II) DOES NOT GIVE EXECUTIVE ANY
RIGHT OR ABILITY, DIRECTLY OR INDIRECTLY, TO CONTROL OR INFLUENCE THE POLICY
DECISIONS OR MANAGEMENT OF SUCH COMPETITIVE BUSINESS, AND (III) DOES NOT CREATE
A CONFLICT OF INTEREST BETWEEN EXECUTIVE’S DUTIES UNDER THIS AGREEMENT AND HIS
INTEREST IN SUCH INVESTMENT.


8.2             NON-SOLICITATION.  IF EXECUTIVE REMAINS EMPLOYED BY THE COMPANY
ON THE EFFECTIVE DATE, EXECUTIVE SHALL NOT AT ANY TIME DURING THE PERIOD
BEGINNING ON THE EFFECTIVE DATE AND ENDING ON THE FIRST ANNIVERSARY OF THE
TERMINATION DATE, DIRECTLY OR INDIRECTLY:


(A)           OTHER THAN IN CONNECTION WITH THE GOOD-FAITH PERFORMANCE OF HIS
DUTIES AS AN OFFICER OF THE COMPANY, ENCOURAGE ANY EMPLOYEE OR AGENT OF THE
COMPANY TO TERMINATE HIS RELATIONSHIP WITH THE COMPANY;


(B)           EMPLOY, ENGAGE AS A CONSULTANT OR ADVISER, OR SOLICIT THE
EMPLOYMENT OR ENGAGEMENT AS A CONSULTANT OR ADVISER, OF ANY EMPLOYEE OR AGENT OF
THE COMPANY (OTHER THAN BY THE COMPANY OR ITS AFFILIATES), OR CAUSE OR ENCOURAGE
ANY PERSON TO DO ANY OF THE FOREGOING;


(C)           ESTABLISH (OR TAKE PRELIMINARY STEPS TO ESTABLISH) A BUSINESS
WITH, OR ENCOURAGE OTHERS TO ESTABLISH (OR TAKE PRELIMINARY STEPS TO ESTABLISH)
A BUSINESS WITH, ANY EMPLOYEE OR AGENT OF THE COMPANY; OR


(D)           INTERFERE WITH THE RELATIONSHIP OF THE COMPANY WITH, OR ENDEAVOR
TO ENTICE AWAY FROM THE COMPANY, ANY PERSON WHO OR WHICH AT ANY TIME DURING THE
PERIOD COMMENCING ONE YEAR PRIOR TO THE AGREEMENT DATE WAS OR IS A MATERIAL
CUSTOMER OR MATERIAL SUPPLIER OF, OR MAINTAINED A MATERIAL BUSINESS RELATIONSHIP
WITH, THE COMPANY.

 

27

--------------------------------------------------------------------------------


 


8.3             REASONABLENESS OF RESTRICTIVE COVENANTS.


(A)           EXECUTIVE ACKNOWLEDGES THAT THE COVENANTS CONTAINED IN SECTIONS
8.1 AND 8.2 ARE REASONABLE IN THE SCOPE OF THE ACTIVITIES RESTRICTED, THE
GEOGRAPHIC AREA COVERED BY THE RESTRICTIONS, AND THE DURATION OF THE
RESTRICTIONS, AND THAT SUCH COVENANTS ARE REASONABLY NECESSARY TO PROTECT THE
COMPANY’S RELATIONSHIPS WITH ITS EMPLOYEES, CUSTOMERS AND SUPPLIERS.  EXECUTIVE
FURTHER ACKNOWLEDGES SUCH COVENANTS ARE ESSENTIAL ELEMENTS OF THIS AGREEMENT AND
THAT, BUT FOR SUCH COVENANTS, THE COMPANY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT.


(B)           THE COMPANY AND EXECUTIVE HAVE EACH CONSULTED WITH THEIR
RESPECTIVE LEGAL COUNSEL AND HAVE BEEN ADVISED CONCERNING THE REASONABLENESS AND
PROPRIETY OF SUCH COVENANTS.  EXECUTIVE ACKNOWLEDGES THAT HIS OBSERVANCE OF THE
COVENANTS CONTAINED IN SECTIONS 8.1 AND 8.2 WILL NOT DEPRIVE HIM OF THE ABILITY
TO EARN A LIVELIHOOD OR TO SUPPORT HIS DEPENDENTS.


8.4             RIGHT TO INJUNCTION; SURVIVAL OF UNDERTAKINGS.


(A)           IN RECOGNITION OF THE NECESSITY OF THE LIMITED RESTRICTIONS
IMPOSED BY SECTIONS 8.1 AND 8.2, THE PARTIES AGREE THAT IT WOULD BE IMPOSSIBLE
TO MEASURE SOLELY IN MONEY THE DAMAGES THAT THE COMPANY WOULD SUFFER IF
EXECUTIVE WERE TO BREACH ANY OF HIS OBLIGATIONS UNDER SUCH SECTIONS.  EXECUTIVE
ACKNOWLEDGES THAT ANY BREACH OF ANY PROVISION OF SUCH SECTIONS WOULD IRREPARABLY
INJURE THE COMPANY.  ACCORDINGLY, EXECUTIVE AGREES THAT THE COMPANY SHALL BE
ENTITLED, IN ADDITION TO ANY OTHER REMEDIES TO WHICH THE COMPANY MAY BE ENTITLED
UNDER THIS AGREEMENT OR OTHERWISE, TO AN INJUNCTION TO BE ISSUED BY A COURT OF
COMPETENT JURISDICTION, TO RESTRAIN ANY ACTUAL BREACH, OR THREATENED BREACH, OF
SUCH PROVISIONS, AND EXECUTIVE HEREBY WAIVES ANY RIGHT TO ASSERT ANY DEFENSE
THAT THE COMPANY HAS AN ADEQUATE REMEDY AT LAW FOR ANY SUCH BREACH.


(B)           IF A COURT DETERMINES THAT ANY OF THE COVENANTS INCLUDED IN THIS
ARTICLE VIII IS UNENFORCEABLE IN WHOLE OR IN PART BECAUSE OF SUCH COVENANT’S
DURATION OR GEOGRAPHICAL OR OTHER SCOPE, SUCH COURT MAY MODIFY THE DURATION OR
SCOPE OF SUCH PROVISION, AS THE CASE MAY BE, SO AS TO CAUSE SUCH COVENANT AS SO
MODIFIED TO BE ENFORCEABLE.


(C)           ALL OF THE PROVISIONS OF THIS ARTICLE VIII SHALL SURVIVE ANY
TERMINATION OF EMPLOYMENT WITHOUT REGARD TO (I) THE REASONS FOR SUCH TERMINATION
OR (II) THE EXPIRATION OF THE AGREEMENT TERM.


8.5             NON-DISPARAGEMENT.  IF EXECUTIVE REMAINS EMPLOYED BY THE COMPANY
ON THE EFFECTIVE DATE, EXECUTIVE SHALL NOT AT ANY TIME DURING THE TWO-YEAR
PERIOD COMMENCING ON THE TERMINATION DATE (A) MAKE ANY WRITTEN OR ORAL STATEMENT
THAT BRINGS THE COMPANY OR ANY OF ITS THEN-CURRENT OR FORMER EMPLOYEES, OFFICERS
OR AGENTS INTO DISREPUTE, OR TARNISHES ANY OF THEIR IMAGES OR REPUTATIONS OR
(B) PUBLISH, COMMENT ON OR DISSEMINATE ANY STATEMENTS SUGGESTING OR ACCUSING THE
COMPANY OR ANY OF ITS THEN-CURRENT OR FORMER AGENTS, EMPLOYEES OR OFFICERS OF
ANY MISCONDUCT OR UNLAWFUL BEHAVIOR.  THIS SECTION SHALL NOT BE DEEMED TO BE
BREACHED BY TESTIMONY OF EXECUTIVE GIVEN IN ANY JUDICIAL OR GOVERNMENTAL
PROCEEDING THAT EXECUTIVE REASONABLY

 

28

--------------------------------------------------------------------------------


 


BELIEVES TO BE TRUTHFUL AT THE TIME GIVEN OR BY ANY OTHER ACTION OF EXECUTIVE
THAT HE REASONABLY BELIEVES IS TAKEN IN ACCORDANCE WITH THE REQUIREMENTS OF
APPLICABLE LAW OR ADMINISTRATIVE REGULATION.

 


ARTICLE IX.
NON-EXCLUSIVITY OF RIGHTS


9.1             WAIVER OF CERTAIN OTHER RIGHTS.  TO THE EXTENT THAT EXECUTIVE
SHALL HAVE RECEIVED SEVERANCE PAYMENTS OR OTHER SEVERANCE BENEFITS UNDER ANY
OTHER PLAN OR AGREEMENT OF THE COMPANY PRIOR TO RECEIVING SEVERANCE PAYMENTS OR
OTHER SEVERANCE BENEFITS PURSUANT TO ARTICLE IV, THE SEVERANCE PAYMENTS AND
OTHER SEVERANCE BENEFITS UNDER SUCH OTHER PLAN OR AGREEMENT SHALL REDUCE (BUT
NOT BELOW ZERO) THE CORRESPONDING SEVERANCE PAYMENTS OR OTHER SEVERANCE BENEFITS
TO WHICH EXECUTIVE SHALL BE ENTITLED UNDER ARTICLE IV.  TO THE EXTENT THAT
EXECUTIVE RECEIVES PAYMENTS OR OTHER BENEFITS PURSUANT TO ARTICLE IV, EXECUTIVE
HEREBY WAIVES THE RIGHT TO RECEIVE A CORRESPONDING AMOUNT OF FUTURE SEVERANCE
PAYMENTS OR OTHER SEVERANCE BENEFITS UNDER ANY OTHER PLAN OR AGREEMENT OF THE
COMPANY.  TO THE EXTENT THAT EXECUTIVE RECEIVES PAYMENTS PURSUANT TO
SECTION 4.1(B), EXECUTIVE HEREBY WAIVES THE RIGHT TO RECEIVE PAYMENTS OR OTHER
BENEFITS UNDER ANY NON-QUALIFIED PLAN THAT HAVE ACCRUED AS OF THE TERMINATION
DATE.  TO THE EXTENT THAT EXECUTIVE RECEIVED PAYMENTS OR OTHER BENEFITS PURSUANT
TO SECTION 4.1(A)(II) OR (III),  EXECUTIVE HEREBY WAIVES THE RIGHT TO RECEIVE
ANY ANNUAL BONUS OR LTIP BONUS PAYMENTS WITH RESPECT TO THE ANNUAL PERFORMANCE
PERIOD OR LTIP PERFORMANCE PERIODS IN EFFECT AS OF THE TERMINATION DATE.


9.2             OTHER RIGHTS.  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 9.1, THIS
AGREEMENT SHALL NOT PREVENT OR LIMIT EXECUTIVE’S CONTINUING OR FUTURE
PARTICIPATION IN ANY BENEFIT, BONUS, INCENTIVE OR OTHER PLANS PROVIDED BY THE
COMPANY AND FOR WHICH EXECUTIVE MAY QUALIFY, NOR SHALL THIS AGREEMENT LIMIT OR
OTHERWISE AFFECT SUCH RIGHTS AS EXECUTIVE MAY HAVE UNDER ANY OTHER AGREEMENTS
WITH THE COMPANY.  AMOUNTS THAT ARE VESTED BENEFITS OR WHICH EXECUTIVE IS
OTHERWISE ENTITLED TO RECEIVE UNDER ANY PLAN AND ANY OTHER PAYMENT OR BENEFIT
REQUIRED BY LAW AT OR AFTER THE TERMINATION DATE SHALL BE PAYABLE IN ACCORDANCE
WITH SUCH PLAN OR APPLICABLE LAW EXCEPT AS EXPRESSLY MODIFIED BY THIS AGREEMENT.

 


ARTICLE X.
MISCELLANEOUS


10.1             NO ASSIGNABILITY.  THIS AGREEMENT IS PERSONAL TO EXECUTIVE AND
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY SHALL NOT BE ASSIGNABLE BY
EXECUTIVE OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE’S LEGAL
REPRESENTATIVES.


10.2             SUCCESSORS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE BINDING ON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.  THE COMPANY WILL
REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR
ASSETS OF THE COMPANY TO ASSUME EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IT IF

 

29

--------------------------------------------------------------------------------


 


NO SUCH SUCCESSION HAD TAKEN PLACE.  ANY SUCCESSOR TO THE BUSINESS OR ASSETS OF
THE COMPANY THAT ASSUMES OR AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF
LAW, CONTRACT, OR OTHERWISE SHALL BE JOINTLY AND SEVERALLY LIABLE WITH THE
COMPANY UNDER THIS AGREEMENT AS IF SUCH SUCCESSOR WERE THE COMPANY.


10.3             PAYMENTS TO BENEFICIARY.  IF EXECUTIVE DIES BEFORE RECEIVING
AMOUNTS TO WHICH EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT, SUCH AMOUNTS SHALL
BE PAID IN A LUMP SUM TO ONE OR MORE BENEFICIARIES DESIGNATED IN WRITING BY
EXECUTIVE (EACH, A “BENEFICIARY”), OR IF NONE IS SO DESIGNATED, TO EXECUTIVE’S
ESTATE.


10.4             NON-ALIENATION OF BENEFITS.  BENEFITS PAYABLE UNDER THIS
AGREEMENT SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, CHARGE, GARNISHMENT, EXECUTION OR
LEVY OF ANY KIND, EITHER VOLUNTARY OR INVOLUNTARY, BEFORE ACTUALLY BEING
RECEIVED BY EXECUTIVE, AND ANY SUCH ATTEMPT TO DISPOSE OF ANY RIGHT TO BENEFITS
PAYABLE UNDER THIS AGREEMENT SHALL BE VOID.


10.5             NO DEFERENCE.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NO DETERMINATION PURSUANT TO, OR INTERPRETATION OF, THIS AGREEMENT
MADE BY THE BOARD OF DIRECTORS (OR ANY COMMITTEE THEREOF) OF ALLSTATE OR ANY
SUCCESSOR CORPORATION SHALL BE ENTITLED TO ANY PRESUMPTIVE VALIDITY OR OTHER
DEFERENCE IN CONNECTION WITH ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING RELATING
TO OR ARISING UNDER THIS AGREEMENT.


10.6             SEVERABILITY.  IF ANY ONE OR MORE ARTICLES, SECTIONS OR OTHER
PORTIONS OF THIS AGREEMENT ARE DECLARED BY ANY COURT OR GOVERNMENTAL AUTHORITY
TO BE UNLAWFUL OR INVALID, SUCH UNLAWFULNESS OR INVALIDITY SHALL NOT SERVE TO
INVALIDATE ANY ARTICLE, SECTION OR OTHER PORTION NOT SO DECLARED TO BE UNLAWFUL
OR INVALID.  ANY ARTICLE, SECTION OR OTHER PORTION SO DECLARED TO BE UNLAWFUL OR
INVALID SHALL BE CONSTRUED SO AS TO EFFECTUATE THE TERMS OF SUCH ARTICLE,
SECTION OR OTHER PORTION TO THE FULLEST EXTENT POSSIBLE WHILE REMAINING LAWFUL
AND VALID.


10.7             AMENDMENTS.  THIS AGREEMENT SHALL NOT BE AMENDED OR MODIFIED
EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY EXECUTIVE, ALLSTATE AND AIC.


10.8             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE IN WRITING AND DELIVERED BY HAND, BY NATIONALLY RECOGNIZED
DELIVERY SERVICE THAT PROMISES OVERNIGHT DELIVERY, OR BY FIRST-CLASS REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS
FOLLOWS:

If to Executive, to Executive at his most recent home address on file with the
Company.

If to Allstate or AIC:

The Allstate Corporation

2775 Sanders Road

Northbrook, Illinois  60062

Attention:  General Counsel

 

30

--------------------------------------------------------------------------------


 

or to such other address as either party shall have furnished to the other in
writing.  Notice and communications shall be effective when actually received by
the addressee.


10.9           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


10.10         GOVERNING LAW.  THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO ITS
CHOICE OF LAW PRINCIPLES.


10.11         CAPTIONS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT A PART OF THE
PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.


10.12         NUMBER AND GENDER.  WHEREVER APPROPRIATE, THE SINGULAR SHALL
INCLUDE THE PLURAL, THE PLURAL SHALL INCLUDE THE SINGULAR, AND THE MASCULINE
SHALL INCLUDE THE FEMININE.


10.13         TAX WITHHOLDING.  THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS
PAYABLE UNDER THIS AGREEMENT ANY TAXES THAT ARE REQUIRED TO BE WITHHELD BY ANY
APPLICABLE LAW OR REGULATION.


10.14         NO WAIVER.  EXECUTIVE’S FAILURE TO INSIST UPON STRICT COMPLIANCE
WITH ANY PROVISION OF THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER OF SUCH
PROVISION OR ANY OTHER PROVISION OF THIS AGREEMENT.  A WAIVER OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER OF ANY OTHER PROVISION, AND ANY
WAIVER OF ANY DEFAULT IN ANY SUCH PROVISION SHALL NOT BE DEEMED A WAIVER OF ANY
LATER DEFAULT THEREOF OR OF ANY OTHER PROVISION.


10.15         JOINT AND SEVERAL LIABILITY.  THE OBLIGATIONS OF ALLSTATE AND AIC
TO EXECUTIVE UNDER THIS AGREEMENT SHALL BE JOINT AND SEVERAL.


10.16         NO RIGHTS PRIOR TO EFFECTIVE DATE.  NOTWITHSTANDING ANY PROVISION
OF THIS AGREEMENT TO THE CONTRARY, THIS AGREEMENT SHALL NOT ENTITLE EXECUTIVE TO
ANY COMPENSATION, SEVERANCE OR OTHER BENEFITS OF ANY KIND PRIOR TO AN EFFECTIVE
DATE.

10.17       Six-month Delay.  Any payment considered to be deferred compensation
under Section 409A of the Code and not subject to an exception or exemption
thereunder, shall not be paid to Executive prior to the first business day
following the date that is six (6) months after the date of Executive’s
Termination of Employment.  Any payments that would otherwise have been made to
Executive during such six (6) month period shall instead be aggregated and not
paid to Executive prior to the first business day following the date that is six
(6) months after the date of  Executive’s Termination of Employment.  Any
payments subject to a six-month delay shall be paid with interest which shall
accrue from the date such payment became due and owing until the date of payment
at an annual rate equal to 200 basis points above the base commercial lending
rate published in The Wall Street Journal in effect from time to time during the
six-month delay period.  Any payments scheduled to be made after the date that
is six (6) months after the Termination of Employment shall be paid to Executive
in accordance with the other provisions of this Agreement or applicable plan.

 


10.18.      INTERPRETATION TO AVOID 409A PENALTIES.  THIS AGREEMENT IS INTENDED
TO COMPLY WITH THE PROVISIONS OF SECTION 409A OF THE CODE SO AS TO AVOID THE
IMPOSITION OF EXCISE


 

31

--------------------------------------------------------------------------------


 


TAXES AND PENALTIES ON THE EXECUTIVE UNDER SECTION 409A OF THE CODE.  THE
AGREEMENT SHALL BE INTERPRETED, CONSTRUED AND ADMINISTERED CONSISTENT WITH THAT
INTENT.


10.19       ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING
OF ALLSTATE, AIC AND EXECUTIVE WITH RESPECT TO ITS SUBJECT MATTER.

 

32

--------------------------------------------------------------------------------


 


[IN WITNESS WHEREOF, EXECUTIVE, ALLSTATE AND AIC HAVE EXECUTED THIS CHANGE OF
CONTROL EMPLOYMENT AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN.]6


 


[IN WITNESS WHEREOF, EXECUTIVE, ALLSTATE AND AIC HAVE EXECUTED THIS AMENDED AND
RESTATED CHANGE OF CONTROL EMPLOYMENT AGREEMENT AS OF
                                                                .]7

 

 

EXECUTIVE

 

 

 

 

 

[insert name of Executive]

 

 

 

 

 

 

 

 

 

 

THE ALLSTATE CORPORATION

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(6)           This text is to be used in Agreements entered into on or after
November 13, 2007.

 

(7)                                  This text is to be used in Agreements
originally entered into prior to November 13, 2007, and being amended and
restated on or after this date.

 

 

 

33

--------------------------------------------------------------------------------

 

 
